












ASSET AND STOCK PURCHASE AGREEMENT
AMONG
OMG HARJAVALTA CHEMICALS HOLDING BV,
OMG AMERICAS, INC.,
OM GROUP, INC.,
KOBOLTTI CHEMICALS HOLDINGS LIMITED  
and,
solely for purposes of Section 10.13 and Exhibit A,
FREEPORT-MCMORAN CORPORATION
Dated as of January 21, 2013



    


CLI-2060753v12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
PAGE



ARTICLE I Purchase and Sale; Closing    2
Section 1.01.Purchase and Sale of the Subject Shares    2
Section 1.02.Purchase and Sale of the Purchased Assets    2
Section 1.03.Excluded Assets    2
Section 1.04.Assumed Liabilities    2
Section 1.05.Excluded Liabilities    2
Section 1.06.Limitations on Assignment of Purchased Assets    2
Section 1.07.Purchase Price; Allocation of Purchase Price    3
Section 1.08.Closing Date    3
Section 1.09.Closing Deliveries.    3
Section 1.10.Purchase Price Adjustment    5
Section 1.11.Withholding    6


ARTICLE II Representations and Warranties Relating to the Sellers, the Subject
Shares and the Purchased Assets    7
Section 2.01.Organization, Standing and Power    7
Section 2.02.Authority; Execution and Delivery; Enforceability    7
Section 2.03.No Conflicts; Consents    7
Section 2.04.Proceedings    8
Section 2.05.The Subject Shares, Cristolteq Shares, QSI Shares and
Purchased Assets    8
ARTICLE III Representations and Warranties Relating to the Business    8
Section 3.01.Organization; Standing and Power    8
Section 3.02.Capital Stock of the Companies    9
Section 3.03.No Conflicts; Consents    9
Section 3.04.    Financial Statements    10
Section 3.05.Assets Other than Real Property and Intellectual Property
Interests    10
Section 3.06.    Real Property    10
Section 3.07.Intellectual Property    11
Section 3.08.No Undisclosed Material Liabilities    12
Section 3.09.Contracts    12
Section 3.10.Taxes    14
Section 3.11.Proceedings    17
Section 3.12.Benefit Plans    17

ii
 




CLI-2060753v12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
PAGE

Section 3.13.Absence of Changes or Events    19
Section 3.14.Compliance with Applicable Laws; Permits    19
Section 3.15.Environmental Matters    20
Section 3.16.Labor Relations    21
Section 3.17.Sufficiency of the Assets    22
Section 3.18.Products    22
Section 3.19.Insurance Coverage    22
Section 3.20.Affiliate Transactions    22
Section 3.21.Brokers    22
Section 3.22.Compliance with Applicable Anti-Corruption Laws    23
Section 3.23.Customers and Suppliers    23
ARTICLE IV Representations and Warranties of Purchaser    23
Section 4.01.Organization, Standing and Power    24
Section 4.02.Authority; Execution and Delivery; Enforceability    24
Section 4.03.No Conflicts; Consents    24
Section 4.04.    Proceedings    24
Section 4.05.Securities Law Compliance    24
Section 4.06.Availability of Funds    24
Section 4.07.Solvency    25
Section 4.08.Brokers    25
Section 4.09.Purchaser Investigation and Reliance    25
ARTICLE V Covenants    26
Section 5.01.Covenants Relating to Conduct of Business    26
Section 5.02.Access to Information; Cooperation    28
Section 5.03.Confidentiality    29
Section 5.04.    Notices of Certain Events    29
Section 5.05.Reasonable Best Efforts    30
Section 5.06.Expenses; Transfer Taxes    32
Section 5.07.Employee Matters    33
Section 5.08.Publicity    34
Section 5.09.Names Following Closing    34
Section 5.10.Business / Non-Business Assets    36
Section 5.11.Resignations    36
Section 5.12.Intercompany Matters    36
Section 5.13.Non-Competition; Non-Solicitation; No-Hire    37

iii
 




CLI-2060753v12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
PAGE

Section 5.14.Insurance Policies    37
Section 5.15.No Further Financial Obligations    38
Section 5.16.Cobalt Alloy Sales Agreement    38
ARTICLE VI Conditions Precedent    38
Section 6.01.Conditions to Each Party’s Obligation    38
Section 6.02.Conditions to Obligation of Purchaser    38
Section 6.03.Conditions to Obligation of the Sellers    39
Section 6.04.Frustration of Closing Conditions    40
ARTICLE VII Termination; Effect of Termination    40
Section 7.01.    Termination    40
Section 7.02.Effect of Termination    41
ARTICLE VIII Tax Matters    41
Section 8.01.Tax Sharing Agreements    41
Section 8.02.Tax Indemnification    45
ARTICLE IX Indemnification    46
Section 9.01.Survival    46
Section 9.02.Other Indemnification by the Sellers    47
Section 9.03.Other Indemnification by Purchaser    49
Section 9.04.Procedures    50
Section 9.05.No Additional Representations    52
Section 9.06.Determination of Loss Amount    53
Section 9.07.Adjustments    54
Section 9.08.Subrogation    54
Section 9.09.Environmental Indemnification.    54
ARTICLE X General Provisions    56
Section 10.01.Assignment    56
Section 10.02.No Third-Party Beneficiaries    57
Section 10.03.Notices    57
Section 10.04.Interpretation; Exhibits and Schedules; Certain Definitions    58
Section 10.05.Counterparts    69
Section 10.06.Entire Agreement    69
Section 10.07.Amendments and Waivers    69
Section 10.08.Severability    70
Section 10.09.Governing Law and Jurisdiction    70
Section 10.10.    Attorney-Client Privilege and Conflict Waiver    70

iv
 




CLI-2060753v12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
PAGE

Section 10.11.WAIVER OF JURY TRIAL    71
Section 10.12.Translation    71
Section 10.13.Purchaser Guarantor    71




Schedule I        Purchased Assets
Schedule II        Assumed Liabilities
Schedule III        Allocation Statement
Schedule IV        Filings
EXHIBIT A        Earn-out Payments
EXHIBIT B        Form of Transition Services Agreement
EXHIBIT C        Form of Cobalt Alloy Sales Agreement
EXHIBIT D        Form of Distribution Agreement
EXHIBIT E        Form of Services Agreement
EXHIBIT F        Transfer Documentation


ASSET AND STOCK PURCHASE AGREEMENT, dated as of January 21, 2013 (including
Exhibit A, this “Agreement”), by and among OMG HARJAVALTA CHEMICALS HOLDING BV,
a company organized under the laws of The Netherlands (“OMG Harjavalta”), OMG
AMERICAS, INC., an Ohio corporation (“OMG Americas”), OM GROUP, INC., a Delaware
corporation (“OMG” together with OMG Harjavalta and OMG Americas, the “Sellers”)
and Koboltti Chemicals Holdings Limited, a Bermudian exempted company (such
entity, or its assignee pursuant to Section 10.01, referred to herein as
“Purchaser”), and Freeport-McMoRan Corporation, a corporation organized under
the laws of New York (“Purchaser Guarantor”), for the limited purposes of
Section 10.13 and Exhibit A.
WHEREAS, OMG owns all of the issued and outstanding shares (the “OMG Japan
Shares”) of common stock, par value ¥50,000 per share, of OMG Japan, Inc., a
company organized under the laws of Japan (“OMG Japan”);
WHEREAS, OMG owns 247,500 shares (the “Europe Shares”) of common stock of OMG
Europe GmbH, a company organized under the laws of Germany (“OMG Europe”), and
OMG Kokkola Chemicals owns 2,500 shares (the “Chemicals Europe Shares”, and
together with the Europe Shares, the “OMG Europe Shares”) of common stock of OMG
Europe;
WHEREAS, OMG Harjavalta owns all of the issued and outstanding shares (the “OMG
Kokkola Chemicals Shares” and, together with the OMG Japan Shares and the OMG
Europe Shares, the “Subject Shares”) of common stock, par value €1.68 per share,
of OMG Kokkola Chemicals Oy, a company organized under the laws of Finland (“OMG
Kokkola Chemicals”, and, together with OMG Japan and OMG Europe, the
“Companies”);
WHEREAS, OMG Kokkola Chemicals owns 455 shares (the “Crisolteq Shares”) of
capital stock of CrisolteQ OY, a company organized under the laws of Finland
(“Crisolteq”);
WHEREAS, OMG owns 615,385 shares (the “QSI Shares”) of capital stock of
QuantumSphere Inc., a California corporation (“QSI”), and desires to transfer
the QSI Shares to OMG Kokkola Chemicals prior to the Closing; and
WHEREAS, the Sellers desire to sell the Subject Shares and the Purchased Assets
and transfer the Assumed Liabilities to Purchaser, and Purchaser desires to
purchase all of the Subject Shares and the Purchased Assets and assume the
Assumed Liabilities from the Sellers upon the terms and conditions contained in
this Agreement.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, on
the terms and subject to the conditions of this Agreement, the parties hereto
hereby agree as follows:
ARTICLE I

Purchase and Sale; Closing
SECTION 1.01.    Purchase and Sale of the Subject Shares. At the Closing, the
Sellers shall sell, transfer and deliver or cause to be sold, transferred and
delivered to Purchaser, and Purchaser shall purchase from the Sellers, the
Subject Shares.

v
 




CLI-2060753v12

--------------------------------------------------------------------------------




SECTION 1.02.    Purchase and Sale of the Purchased Assets. At the Closing, the
Sellers shall sell, convey, transfer, assign and deliver, or cause to be sold,
conveyed, transferred, assigned and delivered, to Purchaser all of the assets
set forth on Schedule I (the “Purchased Assets”). The purchase and sale of the
Subject Shares and the Purchased Assets and the assumption and transfer of the
Assumed Liabilities is referred to in this Agreement as the “Acquisition”. For
the avoidance of doubt, the Subject Shares do not constitute Purchased Assets.
Accordingly, Section 1.04 and 1.05 are not applicable to the Subject Shares.
SECTION 1.03.    Excluded Assets. Purchaser expressly understands and agrees
that all assets of the Sellers other than the Subject Shares and the Purchased
Assets shall remain the property of Sellers and their applicable subsidiaries
(collectively, the “Excluded Assets”).
SECTION 1.04.    Assumed Liabilities. At the Closing, upon the terms and subject
to the conditions of this Agreement, Purchaser shall assume the Liabilities of
the Sellers to the extent relating to or arising out of the Purchased Assets,
including those set forth on Schedule II (the “Assumed Liabilities”).
Purchaser’s obligations under this Section 1.04 shall not be subject to offset
or reduction, whether by reason of any actual or alleged breach of any
representation, warranty or covenant contained in any agreement or document
delivered in connection with this Agreement or any right to indemnification
hereunder or otherwise.
SECTION 1.05.    Excluded Liabilities. Purchaser is assuming only the Assumed
Liabilities from the Sellers and is not assuming any other Liability of the
Sellers of whatever nature, whether presently in existence or arising hereafter.
All such other Liabilities shall be retained by and remain Liabilities of the
Sellers, as applicable (all such Liabilities not being assumed being herein
referred to as the “Excluded Liabilities”).
SECTION 1.06.    Limitations on Assignment of Purchased Assets. Notwithstanding
anything in this Agreement to the contrary, this Agreement shall not constitute
an agreement to assign any Purchased Asset or any right thereunder if an
attempted assignment, without the consent of, or other action by, any third
party, would constitute a breach thereunder or in any way adversely affect the
rights of Purchaser or the Sellers or any of their respective affiliates
thereunder; provided that the foregoing shall not limit or affect the Sellers’
representations and warranties in Articles II and III or the conditions set
forth in Section 6.02. Each Seller and Purchaser shall use their respective
reasonable best efforts (but without any payment of money) to obtain the consent
of such third parties to any such Purchased Asset or any right thereunder for
the assignment thereof to Purchaser as Purchaser may reasonably request. If such
consent is not obtained or such other action is not taken, the Sellers and
Purchaser shall cooperate in a mutually agreeable manner to establish an
arrangement under which Purchaser would obtain the benefits and assume the
obligations thereunder in accordance with this Agreement, including
sub-contracting, sub-licensing, or sub-leasing to Purchaser or an affiliate
designated by Purchaser, or under which a Seller or any of its affiliates would
enforce (at the reasonable direction of Purchaser) for the benefit of Purchaser
or its designated affiliate, with Purchaser or its designated affiliate assuming
the obligations of such Seller or its affiliates, any and all rights of such
Seller or any of its affiliates against a third party thereto (including, if
applicable, the right to elect to terminate such Purchased Asset in accordance
with the terms thereof upon Purchaser’s request). Each Seller shall promptly pay
to Purchaser or its designated affiliate when received all monies received by
such Seller or any of its affiliates under any Purchased Asset or any claim or
right or any benefit arising thereunder, except to the extent the same
represents an Excluded Asset. Upon receipt of any required consents to
assignment of a Purchased Asset, the applicable Seller shall, or shall cause its
affiliates to, sell, convey, transfer, assign and deliver such Purchased Asset
to Purchaser with no additional purchase price due therefore. In addition,
following the Closing, the parties shall execute and deliver, or shall cause to
be executed and delivered, such documents and other instruments and shall take,
or shall cause to be taken, such further actions as may be reasonably required
to carry out this Section 1.06 and give effect to the transactions contemplated
by this Section 1.06.
SECTION 1.07.    Purchase Price; Allocation of Purchase Price
(a)    The purchase price for the Purchased Assets and the Subject Shares is
$325,000,000 in cash (the “Base Purchase Price”) plus the amount of payments, if
any, to be paid by Purchaser pursuant to the provisions set forth in Exhibit A
upon the terms and conditions set forth therein (together with the Base Purchase
Price, the “Purchase Price”). The Base Purchase Price shall be paid as provided
in Section 1.09, and the Base Purchase Price shall be subject to adjustment as
provided in Section 1.10.
(b)    The Base Purchase Price shall be allocated to the Purchased Assets and
the Subject Shares as set forth in the statement attached hereto as Schedule III
(the “Allocation Statement”). If an adjustment is made with respect to the Base
Purchase Price pursuant to Section 1.10, the Allocation Statement shall be
adjusted consistent therewith.
SECTION 1.08.    Closing Date. The closing of the Acquisition (the “Closing”)
shall take place at the offices of Jones Day, 901 Lakeside Avenue, Cleveland,
Ohio, 44114 U.S.A., at 10:00 a.m. on the business day that is the second full
business day after the date on which the conditions set forth in Article VI are
satisfied (or, to the extent permitted, waived by the parties entitled to the
benefits thereof), or at such other place, time and date as shall be agreed
among the Sellers and Purchaser. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date”.
SECTION 1.09.    Closing Deliveries. At the Closing, Purchaser shall deliver to
the Sellers the following:
(i)    payment, by wire transfer to one or more bank accounts designated in
writing by the Sellers (such designation to be made by the Sellers at least
three business days prior to the Closing Date), of an amount in immediately
available funds equal, in the aggregate, to the Base Purchase Price less an
amount equal to Certified Indebtedness plus an amount equal to the estimated
amount of Cash on Hand as of the close of business on the Closing Date
(“Estimated Cash on Hand”) as set forth in a certificate delivered by the
Sellers to Purchaser no later than three business days prior to the Closing.
Sellers will use reasonable efforts to ensure that Estimated Cash on Hand shall
be approximately $30,000,000;
(ii)    payment to the applicable lenders, by wire transfer to one or more bank
accounts designated in writing by the Sellers (such designation to be made by
the Sellers on a business day that is at least three full business days prior to
the Closing Date), of an amount equal to Certified Indebtedness;
(iii)    the certificate to be delivered pursuant to Section 6.03;
(iv)    a counterpart of the Transition Services Agreement attached as Exhibit B
hereto (the “Transition Services Agreement”), duly executed by OMG Kokkola
Chemicals;
(v)    a counterpart of the Cobalt Alloy Sales Agreement attached as Exhibit C
hereto (the “Cobalt Alloy Sales Agreement”), duly executed by OMG Kokkola
Chemicals and Purchaser Guarantor;
(vi)    a counterpart of the Distribution Agreement attached as Exhibit D hereto
(the “Distribution Agreement”), duly executed by OMG Kokkola Chemicals; and
(vii)    a counterpart of the Services Agreement attached as Exhibit E hereto
(the “Services Agreement”), duly executed by OMG Kokkola Chemicals.
(b)    At the Closing, the Sellers shall deliver, or cause to be delivered to
Purchaser the following:
(i)    to the extent the Subject Shares are represented by certificates, such
certificates, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank in proper form for transfer, with appropriate transfer tax
stamps, if any, affixed;
(ii)    the certificate to be delivered pursuant to Section 6.02;
(iii)    such deeds, bills of sale, endorsements, assignments and other good and
sufficient instruments of conveyance and assignment as the parties and their
respective counsel shall deem reasonably necessary to vest in Purchaser all
right, title and interest in, to and under the Purchased Assets and to evidence
Purchaser’s assumption of the Assumed Liabilities;
(iv)    duly signed resignations, effective immediately after the Closing, of
all directors of the Companies;
(v)    a counterpart of the Transition Services Agreement duly executed by the
Sellers;
(vi)    a counterpart of the Cobalt Alloy Sales Agreement duly executed by OMG
Finland;
(vii)    a counterpart of the Distribution Agreement duly executed by OMG
Americas;
(viii)    a counterpart of the Services Agreement duly executed by OMG Americas;
and
(ix)    evidence reasonably satisfactory to Purchaser that the Contract listed
as item 31 on Section 3.09(a)(ii) of the Seller Disclosure Letter has been
amended to remove OMG Kokkola Chemicals as a party thereto.
SECTION 1.10.    Purchase Price Adjustment.
(a)    Within 60 days after the Closing Date, Purchaser shall cause to be
prepared and delivered to the Sellers a working capital statement (the “Final
Working Capital Statement”), setting forth the Net Working Capital as of the
close of business on the Closing Date (the “Final Working Capital”) and Cash on
Hand as of the close of business on the Closing Date (the “Final Cash on Hand”).
The Final Working Capital Statement shall be prepared in accordance with the
same accounting principles, practices, methodologies and policies used in the
preparation of the Working Capital Statement.
(b)    Within 30 days following receipt by the Sellers of the Final Working
Capital Statement, the Sellers shall deliver written notice to Purchaser of any
dispute the Sellers have with respect to the preparation or content of the Final
Working Capital Statement; provided, however, that the Sellers may not dispute
the accounting principles, practices, methodologies and policies used in
preparing the Final Working Capital Statement if they are the same as the
accounting principles, practices, methodologies and policies used in preparing
the Working Capital Statement. If the Sellers do not so notify Purchaser of a
dispute with respect to the Final Working Capital Statement within such 30-day
period, such Final Working Capital Statement will be final, conclusive and
binding on the parties. In the event of such notification of a dispute,
Purchaser and the Sellers shall negotiate in good faith to resolve such dispute.
If Purchaser and the Sellers, notwithstanding such good faith effort, fail to
resolve such dispute within 15 days after the Sellers advise Purchaser of their
objections, then Purchaser and the Sellers jointly shall engage KPMG, LLP (the
“Accounting Firm”) to resolve such dispute. As promptly as practicable, and in
any event not more than 15 days thereafter, Purchaser and the Sellers shall each
prepare and submit a presentation detailing each party’s complete statement of
proposed resolution of the dispute to the Accounting Firm. As soon as
practicable thereafter, Purchaser and the Sellers shall cause the Accounting
Firm to choose one of the parties’ positions based solely upon the presentations
by Purchaser and the Sellers. The parties shall share the expenses of the
Accounting Firm equally. All determinations made by the Accounting Firm will be
final, conclusive and binding on the parties.
(c)    For purposes of complying with the terms set forth in this Section 1.10,
each party shall cooperate with and make available to the other parties and
their respective representatives all information, records, data and working
papers, and shall permit access to its facilities and personnel, as may be
reasonably required in connection with the preparation and analysis of the Final
Working Capital Statement and the resolution of any disputes thereunder (subject
to reasonable confidentiality restrictions and to providing such assurances,
releases, indemnities or other agreements as accountants may customarily require
in such circumstances).
(d)    If the Target Working Capital and Estimated Cash on Hand, when taken
together, exceed Final Working Capital and Final Cash on Hand, when taken
together (each, as finally determined pursuant to Section 1.10(b)), then the
Base Purchase Price will be adjusted downward by the amount of such excess, and
the Sellers shall pay or cause to be paid an amount in cash equal to such excess
to Purchaser by wire transfer of immediately available United States funds to an
account or accounts designated in writing by Purchaser to the Sellers. Any such
payment is to be made within five business days of the date on which the Final
Working Capital is finally determined pursuant to this Section 1.10.
(e)    If the Final Working Capital and Final Cash on Hand, when taken together
(each, as finally determined pursuant to Section 1.10(b)), exceed the Target
Working Capital and Estimated Cash on Hand, when taken together, then the Base
Purchase Price will be adjusted upward by the amount of such excess, and
Purchaser shall pay or cause to be paid an amount in cash equal to such excess
to the Sellers by wire transfer of immediately available United States funds to
an account or accounts designated in writing by the Sellers to Purchaser. Any
such payment is to be made within five business days of the date on which the
Final Working Capital is finally determined pursuant to this Section 1.10.
SECTION 1.11.    Withholding. Either party hereto or any of their respective
affiliates (including, effective upon the Closing with respect to Purchaser, the
Companies), shall be entitled to deduct and withhold from any amount otherwise
payable to the other party hereto pursuant to this Agreement such amounts as
they are required to deduct and withhold with respect to the making of such
payment under any applicable Law. If any amount is so withheld, such withheld
amounts shall be timely paid to the appropriate Tax Authority and treated for
all purposes of this Agreement as having been paid to such other party hereto.
ARTICLE II    

Representations and Warranties
Relating to the Sellers, the Subject Shares and the Purchased Assets
Except as set forth in the letter from the Sellers, dated the date of this
Agreement, addressed to Purchaser (the “Seller Disclosure Letter”), the Sellers
hereby represent and warrant to Purchaser as of the date of this Agreement and
as of the Closing Date as follows:
SECTION 2.01.    Organization, Standing and Power. Each of the Sellers and OMG
Kokkola Chemicals is organized and validly existing under the Laws of the
jurisdiction in which it is organized and has full corporate power and authority
to own the Purchased Assets, the OMG Japan Shares (in the case of OMG), the
Europe Shares (in the case of OMG), the Chemicals Europe Shares (in the case of
OMG Kokkola Chemicals), the Crisolteq Shares (in the case of OMG Kokkola
Chemicals), the QSI Shares (in the case of OMG) and the OMG Kokkola Chemicals
Shares (in the case of OMG Harjavalta). Each of the Sellers has made available
to Purchaser complete copies of its organizational documents and all such
organizational documents are in full force and effect.
SECTION 2.02.    Authority; Execution and Delivery; Enforceability. Each of the
Sellers has full power and authority to execute this Agreement and to consummate
the Acquisition and the other transactions contemplated hereby. The execution
and delivery by the Sellers of this Agreement and the consummation by the
Sellers of the Acquisition and the other transactions contemplated hereby have
been duly authorized by all necessary corporate action by the Sellers. Each of
the Sellers has duly executed and delivered this Agreement, and this Agreement
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally and to general principles of equity
(the “General Enforceability Exceptions”).
SECTION 2.03.    No Conflicts; Consents. The execution, delivery and performance
by each Seller of this Agreement do not, and the consummation of the Acquisition
and the other transactions contemplated hereby and compliance by such Seller
with the terms hereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation or imposition of any
Lien upon any of the properties or assets of such Seller under, any provision of
(i) the organizational documents of such Seller, (ii) any Contract to which such
Seller is a party or by which any of its properties or assets is bound, or (iii)
any Judgment or Law applicable to such Seller or its properties or assets other
than in the case of clauses (ii) and (iii) such items that have not had and
would not reasonably be expected to have, individually or in the aggregate, a
Sellers Material Adverse Effect. No material consent of, registration,
declaration or filing with, or action by, any Governmental Entity is required to
be obtained or made by or with respect to any of the Sellers in connection with
the execution, delivery and performance of this Agreement or the consummation of
the Acquisition or the other transactions contemplated hereby, other than the
filings set forth on Schedule IV.
SECTION 2.04.    Proceedings. There are no Proceedings pending or, to the
Knowledge of the Sellers, threatened against, affecting or relating to any
Seller or any of its affiliates that, if determined or resolved adversely to
such Seller or such affiliate, would reasonably be expected to have a Sellers
Material Adverse Effect.
SECTION 2.05.    The Subject Shares, Cristolteq Shares, QSI Shares and Purchased
Assets. OMG is the record and beneficial owner of the OMG Japan Shares, the
Europe Shares and the QSI Shares, free and clear of all Liens. OMG Kokkola
Chemicals is the record and beneficial owner of the Europe Shares and the
Crisolteq Shares, free and clear of all Liens. OMG Harjavalta is the record and
beneficial owner of the OMG Kokkola Chemicals Shares free and clear of all
Liens. The Sellers collectively have good and valid title to the Purchased
Assets free and clear of all Liens, other than Permitted Liens. Assuming
Purchaser has the requisite power and authority to be the lawful owner of the
Subject Shares and the Purchased Assets, upon delivery to Purchaser at the
Closing of (i) certificates representing the Subject Shares (excluding the
Chemicals Europe Shares), duly endorsed by OMG or OMG Harjavalta, as applicable,
for transfer to Purchaser and (ii) the documentation to transfer the Purchased
Assets in substantially the form attached as Exhibit F, and upon the Sellers’
receipt of the Base Purchase Price, good and valid title to the Subject Shares
and the Purchased Assets will pass to Purchaser free and clear of all Liens,
other than Permitted Liens. Other than this Agreement and as set forth in
Section 2.04 of the Seller Disclosure Letter, the Subject Shares are not subject
to any voting trust agreement or other Contract, including any Contract
restricting or otherwise relating to the voting, dividend rights or disposition,
as applicable, of the Subject Shares.
ARTICLE III    

Representations and Warranties
Relating to the Business
Except as set forth in the Seller Disclosure Letter, the Sellers hereby
represent and warrant to Purchaser as of the date of this Agreement and as of
the Closing Date as follows:
SECTION 3.01.    Organization; Standing and Power. Each of the Companies is an
entity organized and validly existing under the Laws of its jurisdiction of
organization, which jurisdiction is set forth in Section 3.01 of the Seller
Disclosure Letter. Each of the Sellers and each of the Companies (i) has full
corporate power and authority to carry on the Business as presently conducted
and (ii) is duly qualified and in good standing to do business as a foreign
corporation in each jurisdiction in which the conduct or nature of the Business
makes such qualification necessary, except, in the case of clause (ii), as has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect.
(a)    The Sellers have made available to Purchaser true and complete copies of
(1) the organizational documents, each as amended to date, of each Company, and
(2) the stock certificate and transfer books and the minute books of each of the
Companies.
SECTION 3.02.    Capital Stock of the Companies. The authorized capital stock of
OMG Japan consists of 800 shares of common stock, par value ¥50,000 per share,
of which 200 shares are issued and outstanding. The registered share capital of
OMG Europe amounts to DEM 250,000, of which DEM 247,500 are held by OMG and DEM
2,500 are held by OMG Kokkola Chemicals. The authorized capital stock of OMG
Kokkola Chemicals consists of 4,000,000 shares of common stock, par value €1.68
per share, of which 4,000,000 shares are issued and outstanding. Except as set
forth in Section 3.02 of the Sellers Disclosure Letter and other than the
Subject Shares, there are no shares of capital stock or other equity securities
of any of the Companies issued, reserved for issuance or outstanding. The
Subject Shares are duly authorized, validly issued, fully paid and nonassessable
and not subject to or issued in violation of any purchase option, call option,
right of first refusal, preemptive right or subscription right, the certificate
of incorporation, bylaws or articles of association (or equivalent
organizational documents) of the Companies or any Contract to which any of the
Companies are a party. There are not any bonds, debentures, notes or
Indebtedness of any of the Companies having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of shares of capital stock of any of the Companies may vote
(“Voting Company Debt”). There are not any options, warrants, calls, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, Contracts or undertakings of
any kind to which any of the Companies or any Seller or any affiliate of a
Seller is a party or by which any such person is bound (1) obligating any of the
Companies to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, any of the Companies or any Voting Company Debt or (2)
obligating any of the Companies to issue, grant, extend or enter into any such
option, warrant, call, right, unit, Contract or undertaking. There are not any
outstanding contractual obligations of any Seller or any affiliate of a Seller
(including the Companies) to repurchase, redeem or otherwise acquire any shares
of capital stock of any of the Companies.
(a)    Other than the Cristolteq Shares and the QSI Shares, no Company owns,
directly or indirectly, any equity interest of any person.
SECTION 3.03.    No Conflicts; Consents. The execution, delivery and performance
by each Seller of this Agreement do not, and the consummation of the Acquisition
and the other transactions contemplated hereby will not, conflict in any
material respect with, or result in any material violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation, material modification or acceleration of any material
obligation or to loss of a material benefit under, or result in the creation of
any material Lien upon any of the Purchased Assets or any of the properties or
assets of the Companies under, any provision of (i) the organizational documents
of any of the Companies, (ii) any Material Contract, or (iii) any Judgment or
Law applicable to the Business. No material consent of, or registration,
declaration or filing with, any Governmental Entity is required to be obtained
or made by or with respect to the Business in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Acquisition or the other transactions contemplated hereby, other than the
filings set forth on Schedule IV.
SECTION 3.04.    Financial Statements. Section 3.04 of the Seller Disclosure
Letter sets forth the pro forma unaudited balance sheets of the Business as at
December 31, 2011 and June 30, 2012 (the “Balance Sheet”), and the related pro
forma unaudited statements of income and cash flows for the periods then ended
(collectively, the “Financial Statements”). The Financial Statements were
derived from the books and records of the Sellers and their respective
affiliates, have been prepared in conformity with GAAP consistently applied
(except for the absence of footnotes and as otherwise set forth in Section 3.04
of the Seller Disclosure Letter) and fairly present in all material respects the
consolidated financial condition and results of operations and cash flows of the
Business as of the respective dates thereof and for the respective periods
indicated.
SECTION 3.05.    Assets Other than Real Property and Intellectual Property
Interests. (1) The Companies have good and valid title to all the material
assets reflected on the Balance Sheet or thereafter acquired, other than the
Purchased Assets and those disposed of in the ordinary course of business since
June 30, 2012 (the “Balance Sheet Date”), in each case free and clear of all
Liens, except for Permitted Liens. The Sellers have good and valid title to all
Purchased Assets, free and clear of all Liens, except for Permitted Liens, and
at Closing the Sellers will convey to Purchaser (or an affiliate designated by
Purchaser) good and valid title to all such Purchased Assets, free and clear of
all Liens, except for Permitted Liens. All leases of personal property used or
held for use in the Business (each, a “Personal Property Lease”) are valid,
binding and enforceable in accordance with their respective terms, subject to
the General Enforceability Exceptions. None of the Companies nor, to the
Knowledge of the Sellers, any other party to any Personal Property Lease is in
material breach or default thereunder. To the Knowledge of the Sellers, no event
has occurred which with notice or lapse of time or both would reasonably be
expected to constitute a material breach or default under any Personal Property
Lease.
(c)    To the extent that any particular matter covered by this Section 3.05 is
covered by Section 3.06 or Section 3.07, then Section 3.06 or Section 3.07, as
the case may be, shall prevail with respect to such matter.
SECTION 3.06.    Real Property.Section 3.06(a) of the Seller Disclosure Letter
sets forth a list of all real property and interests in real property (i) owned
in fee by the Companies (individually, an “Owned Property”) and (ii) leased,
subleased, licensed or otherwise occupied by the Companies (individually, a
“Leased Property”), in each case used or held for use in the Business. The
Companies have (i) valid, marketable fee simple title to all Owned Property, and
(ii) a valid leasehold interest in all Leased Property (an Owned Property or
Leased Property being sometimes referred to herein, individually, as a “Business
Property”), in each case free and clear of all Liens, except for (i) such Liens
as are set forth in Section 3.06 of the Seller Disclosure Letter and (ii)
Permitted Liens. Subject in all respects to the provisions of Section 5.05
hereof, upon the consummation of the Acquisition and the other transactions
contemplated hereby, the Purchaser or an affiliate designated by Purchaser shall
hold and possess a valid leasehold interest in, license to or other right to
occupy, as applicable, each Leased Property free and clear of all Liens, except
for (i) such Liens as are set forth in Section 3.06 of the Seller Disclosure
Letter and (ii) Permitted Liens. The Sellers have delivered or made available to
Purchaser, prior to the date hereof, true, correct and complete copies of all
existing title insurance policies, title insurance commitments, title reports
and surveys for the Owned Properties in the Sellers’ possession. The Sellers
have delivered or made available to Purchaser, prior to the date hereof, true,
correct and complete copies of all the leases (including any amendments thereto)
for the Leased Properties.
(a)    There are no condemnation or similar proceedings pending, or to the
Knowledge of the Sellers, threatened, with respect to any Owned Property. To the
Knowledge of the Sellers, there are no condemnation or similar proceedings
pending or threatened with respect to any Leased Property.
(b)    The Business Properties, and their continued use, occupancy and operation
as currently used, occupied and operated, do not constitute a nonconforming use
under any applicable Laws relating to building, zoning, subdivision or other
land use.
(c)    The Seller or the Company that is the tenant, subtenant, licensee or
other occupant under the lease, sublease, license or other occupancy agreement
for any Leased Property is in possession of the properties purported to be
leased, subleased, licensed or otherwise occupied thereunder, except as forth in
Section 3.06 of the Seller Disclosure Letter.
SECTION 3.07.    Intellectual Property.
(c)    Section 3.07 of the Seller Disclosure Letter sets forth a list of each
item of Owned Intellectual Property that is registered with, or subject to
application for registration with, any Governmental Entity or Internet domain
name registrar, indicating for each such item the owner of such item, the
registration or application number and the applicable filing jurisdiction (all
such items, collectively, the “Registered Intellectual Property”). None of the
material Registered Intellectual Property has been adjudged invalid or
unenforceable in whole or in part, and, to the Knowledge of the Sellers, all
such Registered Intellectual Property is valid and enforceable.
(d)    Except as set forth on Section 3.07(b) of the Seller Disclosure Letter,
the Sellers, with respect to any Owned Intellectual Property included in the
Purchased Assets, and the Companies, with respect to any other Owned
Intellectual Property, are the sole and exclusive owners of all such Owned
Intellectual Property free and clear of any Liens. There exist no material
restrictions on the disclosure, use, license or transfer of the Owned
Intellectual Property, and the consummation of the Acquisition will not alter,
encumber, impair or extinguish any Business Intellectual Property or any rights
of any of the Companies therein. Following the Closing, the Sellers and their
respective affiliates will not own, or have any right, title or interest in or
to, any Intellectual Property reasonably necessary for the conduct of the
Business as currently conducted, other than the Names.
(e)    No item of Business Intellectual Property is licensed by any Seller or
any of its affiliates to any third party, except for immaterial (individually
and in the aggregate), non-exclusive licenses granted in the ordinary course of
business. The Owned Intellectual Property and, to the Knowledge of the Sellers,
the Licensed Intellectual Property are not subject to any outstanding order,
judgment, decree, investigation or agreement adversely affecting the use thereof
in the Business or the rights of any of the Companies thereto. There is no
litigation, action, opposition, cancellation, proceeding, objection or claim
pending, asserted or, to the Knowledge of the Sellers, threatened against any
Seller or any of its affiliates concerning the ownership, validity,
registerability, enforceability, infringement, misappropriation, other violation
or use of, or licensed right to use, any Owned Intellectual Property or, to the
Knowledge of the Sellers, any Licensed Intellectual Property. None of the
Companies nor the conduct of the Business, has infringed, misappropriated or
otherwise violated the Intellectual Property, or any right therein, of any third
party in any material respect. To the Knowledge of the Sellers, no third party
has infringed, misappropriated or otherwise violated any Business Intellectual
Property or any right therein.
(f)    The Sellers and their respective affiliates have taken reasonable steps
to maintain the confidentiality of all material Business Intellectual Property
the value of which is contingent upon maintaining the confidentiality thereof,
and, to the Knowledge of the Sellers, no such Business Intellectual Property has
been disclosed other than to employees, representatives and agents of the
Sellers and their respective affiliates all of whom are bound by written
confidentiality agreements.
SECTION 3.08.    No Undisclosed Material Liabilities. There are no Liabilities
of the Companies or, in connection with the Business or the Purchased Assets,
the Sellers, other than:
(f)    Liabilities provided for in the Balance Sheet or disclosed in the notes
thereto;
(g)    Liabilities incurred in the ordinary course of business as described in
Section 3.08(b) of the Seller Disclosure Letter;
(h)    Liabilities incurred since the Balance Sheet Date in the ordinary course
of business;
(i)    the Assumed Liabilities; and
(j)    other undisclosed Liabilities which, individually or in the aggregate,
would not reasonably be expected to have a Business Material Adverse Effect.
SECTION 3.09.    Contracts.
(a)    Except as set forth in Section 3.09 of the Seller Disclosure Letter and
except to the extent constituting an Employee Plan, none of the Companies is,
and, with respect to the Business, none of the Sellers is, a party to or bound
by, and the Purchased Assets do not include:
(i)    any lease, sublease, license or occupancy agreement for real property or
leases for personal property providing for annual base or fixed rentals of
$500,000 or more;
(ii)    any Contract providing for either (a) annual payments by the Business of
$250,000 or more or (b) aggregate payments by the Business of $1,000,000 or more
(including contingent milestone or royalty payments);
(iii)    any Contract providing for either (A) annual payments to the Business
of $250,000 or more or (B) aggregate payments to the Business of $1,000,000 or
more (including contingent milestone or royalty payments);
(iv)    any partnership, joint venture or other similar Contract;
(v)    any stockholders, investors rights, registration rights or similar
Contract;
(vi)    any Contract relating to the acquisition or disposition of any business
or person (whether by merger, sale of stock, sale of assets or otherwise), in
each case, pursuant to which any Company has any ongoing material Liabilities;
(vii)    any Contract granting any person an option or a right of first refusal
or first offer or similar preferential right to purchase or acquire any
Purchased Asset or any Subject Shares;
(viii)    any so-called “requirements” Contract requiring any Company to
purchase its requirements or a specified minimum amount of a particular raw
material, resource or product from a particular supplier or suppliers, or to
purchase all or substantially all of the output or production of a particular
supplier;
(ix)    any Contract involving interest rate or foreign currency swaps,
commodity swaps, options, caps, collars, hedges or forward exchanges, or other
similar agreements, regardless of whether entered into for the purposes of
hedging, investment or otherwise;
(x)    any Contract relating to Certified Indebtedness;
(xi)    any mortgage, deed of trust, pledge, security agreement, note, loan
agreement or other instrument granting a material Lien on any Purchased Asset or
Subject Shares, in each case, other than a Permitted Lien;
(xii)    any Contract (including so-called “take-or-pay” or “keep-well”
Contracts) under which (A) any person has directly or indirectly guaranteed
Indebtedness or Liabilities of any Company, or (B) any Company has directly or
indirectly guaranteed Indebtedness or Liabilities of any person;
(xiii)    any agency, dealer, sales representative, broker, finder, marketing or
other similar agreement providing for (a) annual payments by the Business of
$250,000 or more or (b) aggregate payments by the Business of $1,000,000 or
more;
(xiv)    any Contract containing “most favored nation” provisions;
(xv)    any Contract with a Related Party of a Seller, including any Contract
providing for the furnishing of services by, rental of real or personal property
from, or otherwise requiring payments to or from, any Related Party of a Seller,
other than Contracts related to employment arrangements;
(xvi)    any Contract pursuant to which any Seller (a) receives or is granted
any license, sublicense or other right to, or covenant not to be sued under, any
Intellectual Property that is MATERIAL to the Business (other than any
immaterial license to off-the-shelf software available on non-discriminatory
pricing terms) or (b) grants any license, sublicense or other right to, or
covenant not to be sued under, any Intellectual Property (other than any
non-exclusive license of Intellectual Property granted in the ordinary course of
business);
(xvii)    any Contract that limits the freedom of the Business to (1) compete in
any line of business or with any person or in any geography, (2) own, operate,
sell, transfer, pledge or otherwise dispose of or encumber any Purchased Asset
or Subject Shares or (3) to offer or refuse to offer any product to any person;
(xviii)    any Contract with a Governmental Entity; or
(xix)    any other Contract not made in the ordinary course of business that is
MATERIAL to the Business.
(b)    The Sellers have made available to Purchaser a correct and complete copy
of each Contract required to be disclosed pursuant to Section 3.09(a)
(collectively “Material Contracts”). To the Knowledge of the Sellers, each
Material Contract is in full force and effect and is valid, binding and
enforceable against the parties thereto in accordance with its terms, subject to
the General Enforceability Exceptions, and none of the Sellers nor any Company
is in breach or violation of, or default under, any Material Contract in any
material respect. There is no pending action or proceeding challenging the
validity, enforceability or effectiveness of any Material Contract, and to the
Knowledge of the Sellers, no other party to a Material Contract has provided
written notice that such party intends to cancel or terminate such Material
Contract.
(c)    Schedule 3.09(a) identifies each Material Contract that is, or is the
subject of, a Guarantee.
SECTION 3.10.    Taxes.
(a)    Filing and Payment. Except as set forth in Section 3.10(a) of the Seller
Disclosure Letter: (i) the Sellers and the Companies have timely filed (or
received an appropriate extension of time to file) all Tax Returns required to
be filed by them in accordance with all applicable Laws; (ii) all Tax Returns
that have been filed were true and complete in all material respects; (iii) all
Taxes shown as due on such Tax Returns have been timely paid, or withheld and
remitted, to the appropriate Taxing Authority; and (iv) all other Taxes in
connection with, relating to, or arising out of the Business for which a notice
of assessment or demand for payment has been received, except for Taxes being
contested in good faith by appropriate proceedings, have been timely paid, or
withheld and remitted, to the appropriate Taxing Authority.
(b)    Procedures and Compliance. Except as set forth in Section 3.10(b) of the
Seller Disclosure Letter:
(i)    all Company Returns filed through the Tax year ended December 31, 2008
have been examined and closed or are Company Returns with respect to which the
applicable period for assessment under applicable Law, after giving effect to
extensions or waivers, has expired;
(ii)    none of the Companies (or any member of any affiliated, consolidated,
combined or unitary group of which any of the Companies is or has been a member)
has granted any extension or waiver of the statute of limitations period
applicable to any Company Return, which period (after giving effect to such
extension or waiver) has not yet expired;
(iii)    there is no claim, audit, action, suit, proceeding or investigation now
pending or threatened in writing against or with respect to any Company or any
member of any Seller Group in respect of any Tax or Tax Asset;
(iv)    there are no requests for rulings or determinations in respect of any
Tax or Tax Asset pending between any Company, on the one hand, and any Taxing
Authority, on the other hand; and
(v)    no Company or member of any Seller Group has received a tax opinion from
any third party advisor with respect to any material transaction relating to the
Companies or any member of any Seller Group, other than a transaction in the
ordinary course of business.
(c)    To the Knowledge of the Sellers, no claim has been made by any Taxing
Authority in a jurisdiction where the Companies do not file Tax Returns that any
Company is or may be subject to taxation by, or required to file any Tax Return
in, that jurisdiction.
(d)    Tax Sharing, Consolidation and Similar Arrangements. Except as set forth
on Section 3.10(c) of the Seller Disclosure Letter:
(i)    no Company has been a member of an affiliated, consolidated, combined or
unitary group, or made any election or participated in any arrangement whereby
any Tax liability or any Tax Asset of a Company was determined or taken into
account for Tax purposes with reference to or in conjunction with any Tax
liability or any Tax Asset of any other person;
(ii)    no Company is party to any Tax Sharing Agreement; and
(iii)    no liability is currently payable by a Company, regardless of whether
such Tax is imposed on any Company, for the payment of any amount of Tax as a
result of being or having been before the Closing a member of an affiliated,
consolidated, combined or unitary group, or a party to any agreement or
arrangement, as a result of which liability of any Company to a Taxing Authority
is determined or taken into account with reference to the activities of any
other Person and no liability for the payment of any amount as a result of being
party to any Tax Sharing Agreement; and
(iv)    no Company has entered into any agreement or arrangement with any Taxing
Authority with regard to the Tax liability of the Companies affecting any Tax
period for which the applicable statute of limitations, after giving effect to
extensions or waivers, has not expired.
(e)    Certain Agreements and Arrangements. Except as set forth on Section
3.10(e) of the Seller Disclosure Letter: (i) during the two-year period ending
on the date hereof, no Company nor any member of any Seller Group was a
distributing corporation or a controlled corporation in a transaction intended
to be governed by Section 355 of the Code; and (ii) no Company has participated
in or cooperated with an international boycott within the meaning of Section 999
of the Code or has been requested to do so in connection with any transaction or
proposed transaction.
(f)    Post-Closing Attributes. Except as set forth on Section 3.10(f) of the
Seller Disclosure Letter:
(i)    no Company will be required to include for a Post-Closing Tax Period
taxable income attributable to income economically realized in a Pre-Closing Tax
Period, including any distributions in a Pre-Closing Tax Period from an entity
that is fiscally transparent for Tax purposes and any income that would be
includible in a Post-Closing Tax Period as a result of an accounting method or
change in accounting method; and
(ii)    no Company has requested any extension of time within which to file any
Company Return and has not yet filed such Company Return.
(g)    Certain Elections. Except as set forth on Section 3.10(g) of the Seller
Disclosure Letter the Companies have elected under Treasury Regulations Section
301.7701-3 (or other similar provision of Tax law) to be treated as disregarded
entities for U.S. tax purposes.
(h)    For purposes of this Agreement:
“Company Return” means any Tax Return of, with respect to or that includes any
of the Companies.
“Seller Group” means any affiliated, consolidated, combined or unitary group
(including any affiliated group of corporations as defined in Section 1504(a) of
the Code) of which a Seller or any of its affiliates is a member.
“Tax” or “Taxes” shall mean all national, state, county, local, municipal,
foreign and other taxes, assessments, duties or similar charges of any kind
whatsoever, and including all interest, penalties and additions imposed with
respect to such amounts.
“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
deductions and credits related to alternative minimum Taxes).
“Taxing Authority” shall mean any Governmental Entity exercising Tax regulatory
authority.
“Tax Return” or “Tax Returns” shall mean all returns, declarations of estimated
tax payments, reports, estimates, information returns and statements, including
any related or supporting information with respect to any of the foregoing,
filed or to be filed with any Taxing Authority in connection with the
determination, assessment, collection or administration of any Taxes.
“Tax Sharing Agreement” means any agreement or arrangement (whether or not
written) entered into prior to the Closing binding any of the Companies that
provide for the allocation, apportionment, sharing or assignment of any Tax
liability or benefit, or the transfer or assignment of income, revenues,
receipts, or gains for the purpose of determining any person’s Tax liability.
(i)    Notwithstanding any other representation or warranty contained in this
Article III, the representations and warranties contained in this Section 3.10
and Section 3.12 constitute the sole representations and warranties of the
Sellers relating to Taxes.
SECTION 3.11.    Proceedings. There are no Proceedings pending or, to the
Knowledge of the Sellers, threatened against, affecting or relating to the
Companies, the Purchased Assets, the Business or the Sellers (in connection with
the Business or the Purchased Assets) that, (i) if determined or resolved
adversely in accordance with the plaintiff’s demands, would have a materially
adverse effect on, or would reasonably be expected to be materially adverse to,
the Business or (ii) relate to Applicable Anti-Corruption Laws.
SECTION 3.12.    Benefit Plans.
(a)    Section 3.12(a) of the Seller Disclosure Letter sets forth a list
identifying each Company Plan and each MATERIAL Seller Plan. For purposes of
this Agreement, “Employee Plan” shall mean any change in control, bonus,
retention, pension, profit sharing, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
equity-based compensation, post-employment or retirement, relocation or
expatriate benefits, sick leave, vacation, employment, consulting, disability,
death benefit, hospitalization, medical insurance, life insurance, welfare,
severance termination notice, termination protection or other employee
protection, compensation or benefit plan, agreement, arrangement or
understanding, in each case whether or not written (i) which is maintained,
administered or contributed to by the Sellers or any of their affiliates for the
current or future benefit of any Business Employee or any current or former
independent contractor, director or employee of the Companies or (ii) for which
the Companies have any direct or indirect liability. The most current copies (or
summaries of if such plan is not written) of each Company Plan and all
amendments thereto have been furnished to Purchaser, and a summary of the
MATERIAL terms of each MATERIAL Seller Plan and all amendments thereto through
the date of this Agreement has been furnished to Purchaser. For each Company
Plan, the Sellers have furnished to Purchaser, copies of, as applicable (A) all
trust agreements, insurance contracts or other funding arrangements and
amendments, (B) the current prospectus or summary plan description, (C) the most
recent governmental or regulatory approval or qualification letters or
certificates, (D) the annual plan report and any attachments thereto for the
most recent year, (E) all current administrative and other service contracts and
amendments thereto with third-party service providers and (F) all current
employee handbooks, manuals and policies. Each Employee Plan maintained outside
of the United States shall be a “Non-US Employee Plan.”
(b)    Each Employee Plan has been administered and maintained in material
compliance in accordance with its terms and applicable Law. No Proceeding (other
than routine claims for benefits) is pending against or involves or, to the
Sellers’ Knowledge, is threatened against or threatened to involve, any Employee
Plan before any Governmental Entity that could result in the imposition of any
material Liability on Purchaser or any of its affiliates.
(c)    Each Non-US Employee Plan intended to be qualified under applicable Law
or regulation for special tax treatment and other purposes meets the
requirements for such qualification and treatment. Each Employee Plan intended
to be qualified under Section 401(a) of the Code has been determined by the
Internal Revenue Service to be so qualified, and each trust created thereunder
has been determined by the Internal Revenue Service to be exempt from tax under
the provisions of Section 501(a) of the Code. Each Employee Plan required to be
funded and/or book reserved pursuant to its terms or applicable Law is fully
funded and/or book reserved, as appropriate. All required payments to all
Business Employees and third parties (including funds, governmental programs and
insurers and other benefit providers) in respect of benefits rights and
entitlements accrued or partially accrued as of Closing have been fully funded
or provided for, including all Liabilities for current, future and contingent
compensation, benefits, rights and payments to Business Employees. The Companies
have materially complied with applicable Law with respect to each plan,
arrangement or policy mandated by applicable Law (including plans or programs
maintained by a Governmental Entity requiring the payment of social insurance
taxes or similar contributions to a fund of a Governmental Entity with respect
to wages of an employee).
(d)    The Sellers have not incurred any unsatisfied Liability to any Government
Entity with respect to any Employee Plan that could result in the imposition of
any material Liability on Purchaser or any of its affiliates.
(e)    Except as set forth in Section 3.12(e) of the Seller Disclosure Letter,
neither the execution of this Agreement nor the consummation of the transactions
contemplated hereby (either alone or together with any other event) will (i)
entitle any Business Employee or any current or former director, independent
contractor or employee of any of the Companies to any payment or benefit,
including any bonus, retention, severance, retirement or job security payment or
benefit, (ii) accelerate the time of payment or vesting or trigger any payment
or funding (through a grantor trust or otherwise) of compensation or benefits
under, or increase the amount payable or trigger any other obligation under, any
Employee Plan or (iii) except as so limited or restricted by applicable Law,
limit or restrict the right of any of the Companies or, after the Closing,
Purchaser, to merge, amend or terminate any Company Plan.
(f)    No Employee Plan provides or promises any post-employment or
post-retirement medical, dental, disability, hospitalization, life or similar
benefits (whether insured or self-insured) to any Business Employee or any
current or former director, independent contractor or employee of any of the
Companies (other than coverage mandated by applicable Law).
SECTION 3.13.    Absence of Changes or Events.
(a)    From the Balance Sheet Date until the date hereof, each of the Sellers
and each of the Companies have conducted the Business only in the ordinary
course consistent with past practice, and there has been no change or
development that has had or would reasonably be expected to have a Business
Material Adverse Effect.
(b)    From the Balance Sheet Date until the date hereof, there has not been any
action taken by any Seller or any Company that, if taken during the period from
the date of this Agreement through the Closing Date without Purchaser’s consent,
would constitute a breach of Sections 5.01(iv), (vi), (vii), (viii), (ix), (x),
(xiii) or (xiv).
SECTION 3.14.    Compliance with Applicable Laws; Permits.
(a)    None of the Sellers nor any Company is in violation of or, since January
1, 2010 has violated, in any material respect any applicable Law relating to any
Company, the Business, the Purchased Assets or the Subject Shares. None of the
Sellers nor any Company has received any written notice since January 1, 2010
from a Governmental Entity that alleges that the Business is not in compliance
in any material respect with any applicable Law. There is no material Judgment
of any Governmental Entity outstanding against any Seller or any Company
relating to the Business, or to which the Purchased Assets or the Subject Shares
are subject. To the extent that any particular matter covered by this Section
3.14 is covered by Section 3.10, 3.12, 3.15 or 3.22, then Section 3.10, 3.12,
3.15 or 3.22, as the case may be, shall prevail with respect to such matter.
(b)    A Company has all material governmental permits, licenses, franchises,
certificates, variances, exemptions, exceptions, orders and other governmental
authorizations, consents, clearances and approvals reasonably necessary to
conduct the Business as presently conducted (collectively, the “Permits”). A
Seller or a Company has filed or caused to be filed all reports, notifications
and filings with, and has paid all regulatory fees to, the applicable
Governmental Entity necessary to maintain all of the Permits in full force and
effect. Except as set forth on Section 3.14(b) of the Seller Disclosure Letter,
(i) the Permits are valid and in full force and effect, (ii) to the extent held
by a Seller, the Permits are transferable and assignable, (iii) no Seller nor
any Company is in material default under, and no condition exists that with
notice or lapse of time or both would constitute a material default under, the
Permits and (iv) none of the Permits shall be terminated or impaired or become
terminable, in whole or in part, as a result of the transactions contemplated
hereby.
SECTION 3.15.    Environmental Matters. Notwithstanding any other representation
or warranty contained in this Article III, the representation and warranties
contained in this Section 3.15 constitute the sole representations and
warranties of the Sellers relating to any environmental matters. Except as set
forth in Section 3.15 of the Seller Disclosure Letter:
(a)    the Companies, the Purchased Assets, the Business and the Sellers (in
connection with the Business and the Purchased Assets) are and have been since
January 1, 2010 in material compliance with all applicable Environmental Laws
and the Companies and the Sellers (in connection with the Business and the
Purchased Assets) have obtained and are in material compliance with all Permits
required under Environmental Laws;
(b)    none of the Sellers nor any of the Companies has received any written
claim or notice concerning any material violation or alleged material violation
of any applicable Environmental Law or concerning Hazardous Materials, in each
case relating to the conduct of the Companies or their current or former
properties, business or facilities (including the Business and the Purchased
Assets) since January 1, 2010, except for matters that have been resolved or are
no longer outstanding;
(c)    there are no material Environmental Liabilities of or relating to the
Companies or the Sellers (in connection with the Business or the Purchased
Assets) of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there are no facts, conditions,
situations or sets of circumstances which could reasonably be expected to result
in or be the basis for any such Environmental Liability;
(d)    there are no material Judgments outstanding, or Proceedings pending, or
to the Knowledge of the Sellers threatened, concerning compliance of the
Purchased Assets, any Company or the Sellers (in connection with the Business or
the Purchased Assets) with any Environmental Law or relating to Hazardous
Materials, except for matters that have been resolved or are no longer
outstanding;
(e)    except as would not reasonably be expected to result in a material
Liability to the Companies, no Hazardous Material has been discharged, disposed
of, arranged for disposal, dumped, injected, pumped, deposited, spilled, leaked,
emitted, released or threatened to be released either (i) by any Company or the
Sellers (in connection with the Business or the Purchased Assets) or (ii) at,
into, through, under, on, to or from any Purchased Asset, property or facility
now or previously owned, leased or operated by the Companies; and
(f)    there has been no written environmental investigation, study, audit,
test, review or other analysis conducted of which any Seller has Knowledge and
possession of in relation to the Business, the Purchased Assets or the current
or prior business of the Companies or any property or facility now or previously
owned, leased or operated by any of the Companies which has not been made
available to Purchaser at least ten days prior to the date hereof.
(g)    Boliden Kokkola Oy (“Boliden”) is legally obligated under the terms of
the Boliden Permit to accept, in a manner as described in the Boliden Permit,
the discharge into the settling pond owned by Boliden of wastewater generated by
the operations of OMG Kokkola Chemicals. Boliden does not have the right to
refuse to accept such wastewater discharge, or MATERIALLY reduce the quantity or
MATERIALLY change the content criteria of such wastewater discharge that it
accepts, without first obtaining from a Governmental Entity a major permit
revision to the Boliden Permit allowing it to do so.
SECTION 3.16.    Labor Relations. Section 3.16(a) of the Seller Disclosure
Letter sets forth a list as of the date of this Agreement of all Labor
Agreements. The Sellers have made available to Purchaser true and correct copies
of each Labor Agreement and any amendments thereto through the date of this
Agreement. To the Sellers’ Knowledge, other than such Labor Agreement, there has
not been any organizational campaign, petition or other unionization activity
seeking recognition of a labor representative, council or collective bargaining
unit relating to any Business Employee. None of the Sellers nor the Companies
has failed to comply with any material provision of any Labor Agreement, and
there are no grievances, unfair labor practices or similar claims outstanding
against the Sellers or the Companies under any such agreement.
(a)    Except as set forth in Section 3.16(b) of the Seller Disclosure Letter,
the consent or consultation of, or the rendering of formal advice by, any labor
or trade union, works council or other employee representative body is not
required for the Sellers to enter into this Agreement or to consummate any of
the transactions contemplated hereby.
(b)    The Sellers and the Companies are in material compliance with all
applicable Laws relating to labor and employment, including those relating to
labor management relations, wages, hours, overtime, employee classification,
discrimination, sexual harassment, civil rights, human rights, affirmative
action, work authorization, immigration, safety and health, information privacy
and security, workers compensation, continuation coverage under group health
plans, wage payment and the payment and withholding of taxes.
(c)    The consummation of the transactions contemplated by this Agreement will
not entitle any third party (including any labor union or labor organization) to
any material payments under any of the Labor Agreements. None of the Sellers or
the Companies has committed any unfair labor practice, and there is no audit,
investigation, charge or complaint against any of the Sellers or any of the
Companies relating to the Business by a Governmental Entity pending or, to
Knowledge of the Sellers, threatened. There is no labor strike, work stoppage,
slowdown, picketing, lockout or dispute pending or, to the Knowledge of the
Sellers, threatened against or affecting the Sellers or the Companies.
SECTION 3.17.    Sufficiency of the Assets. The assets owned or leased by the
Companies, together with the Purchased Assets as of the Closing and the services
and other rights to be provided to Purchaser pursuant to the Transition Services
Agreement, constitute all of the property and assets necessary to conduct the
Business in all material respects as currently conducted.
SECTION 3.18.    Products. Each of the products produced or sold by the Business
is, and at all times up to and including the sale thereof has been, in
compliance in all material respects with all applicable Laws.
SECTION 3.19.    Insurance Coverage. The Sellers have furnished to Purchaser all
insurance policies and fidelity bonds relating to the Purchased Assets, the
Subject Shares, the Business or the Companies and/or any of their respective
officers and employees (the “Policies”) that are currently in effect as of the
date hereof and all claims paid and pending under such Policies as of the date
hereof. No underwriter of any of the Policies has questioned, disclaimed,
denied, disputed or reserved in writing any material right with respect to a
particular claim under any such Policy or such Policy itself. The Sellers and
the Companies have disclosed and declared all MATERIAL facts with respect to the
Policies to the respective underwriters thereof. All premiums payable under the
Policies have been timely paid and each of the Sellers and each of the Companies
have otherwise complied in all material respects with the terms and conditions
of all such Policies. To the Knowledge of Sellers, there is no threatened
termination of, premium increase with respect to, or material alteration of
coverage under, any of the Policies. The Sellers and the Companies are insured
parties eligible to make claims under the applicable Policies with respect to
events or conditions occurring or existing on or before the Closing Date.
SECTION 3.20.    Affiliate Transactions. Other than (i) as set forth in Section
3.20 of the Seller Disclosure Letter, or (ii) as described in the Financial
Statements, there are no material transactions or agreements between the
Companies, on the one hand, and a Related Party, on the other hand, that require
the fulfillment of any material obligations, liabilities or payments by the
Companies on or after the Closing Date. To the Knowledge of the Sellers, none of
any Seller, any Company or any of their respective Related Parties controls or
is a director or executive officer of any person that is a MATERIAL customer,
supplier, lessor, lessee, debtor, creditor or competitor of the Business. To the
Knowledge of the Sellers, no Related Party of any Seller or any Company (A) owes
any money to any Seller or any Company as it relates to the Business that will
be outstanding on or after the Closing Date or (B) has any interest in any
property, real or personal, tangible or intangible, used in or pertaining to the
Business.
SECTION 3.21.    Brokers. Except for BNP Paribas Securities, whose fees and
expenses will be paid by the Sellers or their affiliates (other than the
Companies), no broker, investment banker, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Sellers, any affiliate of
the Sellers or the Companies.
SECTION 3.22.    Compliance with Applicable Anti-Corruption Laws.
(a)    The Sellers and the Companies have since January 1, 2008, conducted the
Business in accordance with all Applicable Anti-Corruption Laws.
(b)    The accounts, books and records of the Companies accurately reflect, in
reasonable detail, the character and amount of the transactions of the Companies
in connection with the Business, other than any inaccuracies that do not violate
applicable Law.
(c)    None of the Companies has or has had or maintained since January 1, 2010
any bank or other financial account that is not or was not disclosed in the
books and records of the entity that owned the account or accounts.
(d)    With respect to the Companies, the Purchased Assets and the Business,
since January 1, 2010 the Sellers have applied internal controls and procedures
effective to prevent, detect and deter violations of all applicable Laws,
including Applicable Anti-Corruption Laws.
(e)    None of the shareholders, directors or officers of any of the Companies
is currently or has since January 1, 2010 been a Government Official, nor has
any Government Official had a direct financial interest in any of the Companies.
SECTION 3.23.    Customers and Suppliers. Section 3.23 of the Seller Disclosure
Letter sets forth a list of the names of (i) the ten largest customers and (ii)
the five largest suppliers (measured by dollar volume of purchases or sales in
each case) of the Business during the years ended December 31, 2010 and December
31, 2011 and the fiscal period ended June 30, 2012, and the aggregate sales to
or purchases from such entities during such periods. Except as set forth in
Section 3.23 of the Seller Disclosure Letter, since January 1, 2010, no Seller
or Company has engaged in any material dispute related to the Business with any
such customer or supplier, and no such customer or supplier has notified any
Seller or Company that it intends to terminate or materially alter its
relationship with the Business or stop or materially decrease the rate of buying
products and services from the Business or supplying materials, products or
services to the Business.
ARTICLE IV    

Representations and Warranties of Purchaser
Purchaser hereby represents and warrants to the Sellers as of the date of this
Agreement and as of the Closing Date as follows:
SECTION 4.01.    Organization, Standing and Power. Purchaser is organized and
validly existing under the Laws of the jurisdiction in which it is organized and
has full corporate power and authority to own the Purchased Assets and the
Subject Shares. The Purchaser has made available to the Sellers complete copies
of its organizational documents and all such organizational documents are in
full force and effect.
SECTION 4.02.    Authority; Execution and Delivery; Enforceability. Purchaser
has full power and authority to execute this Agreement and to consummate the
Acquisition and the other transactions contemplated hereby. The execution and
delivery by Purchaser of this Agreement and the consummation by Purchaser of the
Acquisition and the other transactions contemplated hereby have been duly
authorized by all necessary corporate action by Purchaser. Purchaser has duly
executed and delivered this Agreement, and this Agreement constitutes its valid
and binding obligation, enforceable against it in accordance with its terms
subject to the General Enforceability Exceptions.
SECTION 4.03.    No Conflicts; Consents. The execution, delivery and performance
by Purchaser of this Agreement do not, and the consummation of the Acquisition
and the other transactions contemplated hereby and compliance by Purchaser with
the terms hereof will not conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any material
obligation or to loss of a material benefit under, or result in the creation or
imposition of any Lien upon any of the properties or assets of Purchaser or any
of its subsidiaries under, any provision of (i) the organizational documents of
Purchaser, (ii) any Contract to which Purchaser is a party or by which any of
its properties or assets is bound, or (iii) any Judgment or Law applicable to
Purchaser or its properties or assets other than in the case of clauses (ii) or
(iii), such items that have not had and would not reasonably be expected to
have, individually or in the aggregate a Purchaser Material Adverse Effect. No
consent of, registration, declaration or filing with, or action by, any
Governmental Entity is required to be obtained or made by or with respect to
Purchaser in connection with the execution, delivery and performance of this
Agreement or the consummation of the Acquisition or the other transactions
contemplated hereby, other than the filings set forth on Schedule IV.
SECTION 4.04.    Proceedings. There are no Proceedings pending or, to the
Knowledge of Purchaser, threatened against, affecting or relating to Purchaser
or any of its affiliates that, if determined or resolved adversely to Purchaser
or such affiliate, would reasonably be expected to have a Purchaser Material
Adverse Effect.
SECTION 4.05.    Securities Law Compliance. The Subject Shares purchased by
Purchaser pursuant to this Agreement are being acquired for investment only and
not with a view to any public distribution thereof, and Purchaser shall not
offer to sell or otherwise dispose of the Subject Shares so acquired by it in
violation of any of applicable securities Laws.
SECTION 4.06.    Availability of Funds. At the Closing, Purchaser will have cash
available in an amount sufficient to enable it to pay to the Sellers the Base
Purchase Price and to pay all other fees and expenses of Purchaser related to
the Acquisition. Purchaser will have, from time to time when due, cash available
in an amount sufficient to enable it to pay to the Sellers any Earnout Payment.
Purchaser expressly acknowledges and agrees that its obligations hereunder,
including its obligations to consummate the Acquisition, are not subject to, or
conditioned on, receipt of financing.
SECTION 4.07.    Solvency. Subject to the accuracy of the representations and
warranties set forth in Article II and Article III, (a) immediately after giving
effect to the transactions contemplated by this Agreement, the Companies will be
able to pay their respective debts as they become due and will own property
which has a fair saleable value greater than the amounts required to pay their
respective debts (including a reasonable estimate of the amount of all
contingent liabilities) and (b) Purchaser has and, immediately after giving
effect to the transactions contemplated by this Agreement, the Companies will
have adequate capital to carry on their respective businesses. No transfer of
property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of Purchaser or the Companies.
SECTION 4.08.    Brokers. No broker, investment banker, financial advisor or
other person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Purchaser.
SECTION 4.09.    Purchaser Investigation and Reliance. Purchaser is a
sophisticated purchaser and has made its own independent investigation, review
and analysis regarding the Companies, and the transactions contemplated hereby,
which investigation, review and analysis were conducted by Purchaser together
with expert advisors that it has engaged for such purpose. Purchaser and its
representatives have been provided with access to the properties, offices,
plants and other facilities, books and records of the Companies and other
information that they have requested in connection with their investigation of
the Companies, and the transactions contemplated hereby. Purchaser is not
relying on any statement, representation or warranty, oral or written, express
or implied, made by the Sellers or their affiliates or representatives, except
as expressly set forth under Article IV hereto. Neither the Sellers nor any of
their affiliates or representatives shall have any liability to Purchaser or any
of its affiliates or representatives resulting from the use of any information,
documents or materials made available to Purchaser, whether orally or in
writing, in any confidential information memoranda, “data rooms,” management
presentations, due diligence discussions or in any other form in expectation of
the transactions contemplated by this Agreement. Neither the Sellers nor any of
their affiliates or representatives are making, directly or indirectly, any
representation or warranty with respect to any estimates, projections or
forecasts involving the Companies. Purchaser acknowledges that there are
inherent uncertainties in attempting to make such estimates, projections and
forecasts and that it takes full responsibility for making its own evaluation of
the adequacy and accuracy of any such estimates, projections or forecasts
(including the reasonableness of the assumptions underlying any such estimates,
projections and forecasts). Purchaser acknowledges that, should the Closing
occur, Purchaser shall acquire the Subject Shares and the Purchased Assets
without any representation or warranty as to merchantability or fitness for any
particular purpose, and on an “as is” and “where is” basis, except as expressly
set forth under Article IV hereto. Nothing in this Section 4.09 is intended to
modify or limit (x) any of the representations or warranties of the Sellers set
forth under Article IV hereto or (y) any liability of the Sellers or any of
their affiliates for fraud.
ARTICLE V    

Covenants
SECTION 5.01.    Covenants Relating to Conduct of Business. Except as set forth
in Section 5.01 of the Seller Disclosure Letter or as required by applicable Law
or as otherwise expressly permitted or required by the terms of this Agreement,
from the date of this Agreement to the Closing, the Sellers shall cause the
Business to be conducted in the usual, regular and ordinary course in
substantially the same manner as previously conducted and, to the extent
consistent therewith, use all reasonable best efforts to (w) keep intact the
Business, keep available the services of current Business Employees, (x)
preserve the Business’s relationships with customers, suppliers, licensors,
licensees, distributors and others with whom it deals, (y) maintain in effect
all of its Permits and (z) manage its working capital (including the timing of
collection of accounts receivable and of the payment of accounts payable and the
management of inventory) in the ordinary course in the same manner as previously
conducted. In addition (and without limiting the generality of the foregoing),
except as set forth in Section 5.01 of the Seller Disclosure Letter or as
required by applicable Law or with respect to the Business as otherwise
expressly permitted or required by the terms of this Agreement, the Sellers
shall not, and shall not permit the Companies, to do any of the following
without the prior written consent of Purchaser (such consent not to be
unreasonably withheld, delayed or conditioned):
(i)    amend any of the organizational documents of any of the Companies;
(ii)    with respect to the Companies, (A) redeem or otherwise acquire any
shares of capital stock or issue any capital stock or any option, warrant or
right relating thereto or any securities convertible into or exchangeable for
any shares of capital stock or (B) amend any term of the Companies’ securities
(whether by merger, consolidation or otherwise);
(iii)    establish, adopt or amend any Employee Plan (or any plan that would be
a Employee Plan if adopted) except to the extent such action would not increase
liabilities with respect to such Business Employees or enter into, adopt, extend
(beyond the Closing Date), renew or amend any Labor Agreement;
(iv)    except as required to comply with applicable Law, Labor Agreement or any
Employee Plan, (A) with respect to any Business Employee whose annual base
compensation exceeds $100,000, (1) grant or increase any severance or
termination pay (or amend any existing severance pay or termination arrangement
or policies), (2) enter into any employment, deferred compensation or other
similar agreement (or amend any such existing agreement), (B) increase
compensation, bonus or other benefits payable to any Business Employee, except
for increases in the ordinary course of business consistent with past practice
to Business Employees at an annualized compensation level of $100,000 or less,
(C) accelerate the payment of any bonus or other amounts or (D) hire or transfer
employees into or out of the Business, except for new hires at an annualized
base compensation level of $100,000 or less in the ordinary course of business
consistent with past practice;
(v)    grant any Lien other than a Permitted Lien;
(vi)    make any change in any method of accounting or accounting practice or
policy other than those required by GAAP;
(vii)    acquire, directly or indirectly, by merging or consolidating with (with
respect to the Companies), or by purchasing a substantial portion of the assets
of, any business or any corporation, partnership or other business organization
or division thereof or otherwise acquire any assets other than (A) Inventory in
the ordinary course of Business in the same manner as previously conducted and
(B) acquisitions with a purchase price (including assumed indebtedness for
borrowed money) that does not exceed $250,000 individually or $1,000,000 in the
aggregate;
(viii)    make or incur any capital expenditure or any obligations or
liabilities in respect thereof, that is not currently approved or budgeted and
that, individually, is in excess of $500,000 or make or incur any such
expenditures which, in the aggregate, are in excess of $1,000,000;
(ix)    sell, lease, license, sublicense, allow to lapse, abandon or otherwise
dispose of any of its assets that are (A) Purchased Assets, except the sales of
Inventory in the ordinary course of business in the same manner as previously
conducted or (B) the Companies’ assets, securities, properties, interests or
businesses, except (1) inventory and obsolete or excess equipment sold in the
ordinary course of business and (2) sales of assets, securities, properties,
interests or businesses with a sale price (including any related assumed
Indebtedness) that does not exceed $250,000 individually or $500,000 in the
aggregate;
(x)    other than in connection with actions permitted by Section 5.01(vii) or
Section 5.01(viii), make any loans, advances or capital contributions to, or
investments in, any other person, other than in the ordinary course of business
consistent with past practice;
(xi)    create, incur, assume, suffer to exist or otherwise be liable with
respect to any indebtedness for borrowed money with respect to the Business or
guarantees thereof other than indebtedness for borrowed money that is to be paid
off in full at or prior to the Closing;
(xii)    (A) enter into any agreement or arrangement that limits or otherwise
restricts in any material respect any Company, the Business or successor thereto
(including, following the Closing, Purchaser and its affiliates) from engaging
or competing in any line of business, in any location or with any person or (B)
enter into, amend or modify in any material respect or terminate any Material
Contract (or Contract following which amendment or modification such Contract
would be considered a Material Contract), including the Contract set forth in
Section 5.01(8)(a) of the Seller Disclosure Letter (the “Subject Agreement”), or
otherwise waive, release or assign any material rights, claims or benefits of
the Companies;
(xiii)    settle, or offer or propose to settle, any Proceeding involving or
against any Company, the Business, the Purchased Assets or the Subject Shares,
except for any such settlement providing only for payment of monetary damages in
an amount less than $250,000;
(xiv)    make, revoke or change any Tax election, change any annual tax
accounting period, adopt or change any method of tax accounting, amend any Tax
Returns or file claims for Tax refunds, enter any closing agreement, enter into
any agreement relating to Taxes, settle any Tax claim, audit or assessment,
extend or waive the application of any statute of limitation regarding the
assessment or collection of any Tax or surrender any right to claim a Tax
refund, offset or other reduction in Tax liability; or
(xv)    authorize any of, or commit or agree to take, whether in writing or
otherwise, to do any of, the foregoing actions.
SECTION 5.02.    Access to Information; Cooperation. The Sellers shall, and
shall cause their affiliates (including Companies) to, during the period prior
to the Closing (i) afford to Purchaser and its representatives reasonable
access, upon reasonable notice during normal business hours, to all the
properties, facilities, books, Contracts, Tax Returns and records of the
Companies and the Sellers (but only to the extent they relate to the Business,
the Purchased Assets and the Subject Shares), (ii) furnish promptly to
Purchaser, at Purchaser’s expense, any information concerning the Business as
Purchaser may reasonably request, in each case, to the extent related to
consummation of the Acquisition; provided, however, that such access does not
unreasonably disrupt the normal operations of the Business and shall not include
any sampling of environmental media, including but not limited to soil, surface
water, groundwater, indoor air or ambient air and (iii) instruct the employees,
counsel and financial advisors of the Sellers and the Companies to reasonably
cooperate with Purchaser with respect to the foregoing; provided, however, that
Purchaser shall be responsible for the reasonable out-of-pocket expenses
incurred by Sellers and the Companies in connection with their compliance with
this Section 5.02(a).
(a)    On and after the Closing Date, subject to Section 5.03(a), the Sellers
shall, and shall cause their affiliates to, afford promptly to Purchaser and its
representatives, at Purchaser’s expense, reasonable access, upon reasonable
notice during normal business hours, to their properties, books, Tax Returns,
records, employees and auditors, in each case to the extent reasonably necessary
for Purchaser or any of its affiliates in connection with any audit,
investigation, dispute or litigation relating to any Company, the Business, the
Purchased Assets, the Assumed Liabilities or the Subject Shares (subject to
providing such assurances, releases, indemnities or other agreements as
accountants may require); provided, however, such investigation, dispute or
litigation does not involve any Seller or any of their affiliates; provided,
further, that such access does not unreasonably disrupt the normal operations of
the Sellers or their affiliates.
(b)    The Sellers shall, and shall cause their affiliates to, maintain the
books and records retained by them and relating to the Companies, the Business,
the Purchased Assets, the Assumed Liabilities and the Subject Shares, for at
least five years after which the Sellers and their affiliates shall have the
right to maintain and/or destroy such books and records in their sole
discretion, subject to the requirements of applicable Law.
SECTION 5.03.    Confidentiality. Purchaser acknowledges that the information
being provided to it in connection with the Acquisition and the consummation of
the other transactions contemplated hereby is subject to the terms of (i) a
confidentiality agreement between Lundin Mining Corporation and OMG dated June
14, 2012 and (ii) a confidentiality agreement between Freeport-McMoran Copper &
Gold and OMG Inc. dated June 14, 2012 (together with the confidentiality
agreement referred to in clause (i), the “Confidentiality Agreements”), the
terms of which are incorporated herein by reference. Effective upon, and only
upon, the Closing, the Confidentiality Agreements shall terminate with respect
to information relating solely to the Business; provided, however, that
Purchaser acknowledges that the obligations of confidentiality and
non-disclosure with respect to any and all other information provided to Lundin
Mining Corporation and Freeport-McMoran Copper & Gold Inc. by the Sellers
Representatives concerning the Sellers or any of its affiliates (other than the
Companies) shall continue to remain subject to the terms and conditions of the
Confidentiality Agreements after the Closing Date until such time as the
information is no longer deemed to be Confidential Information (as that term is
defined in the Confidentiality Agreements).
(d)    After the Closing, the Sellers shall hold, and shall cause their
affiliates to hold, and each shall use its reasonable best efforts to cause its
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to hold, in confidence, unless compelled to disclose by applicable Law,
all confidential documents and information concerning the Companies, the
Business, the Purchased Assets, the Assumed Liabilities or the Subject Shares,
except that such information may be disclosed to the extent Confidential
Information (as that term is defined in the Confidentiality Agreements) is
permitted to be disclosed pursuant to the Confidentiality Agreements. The
obligation of the Sellers and their affiliates to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to preserve the confidentiality of their own
similar information.
SECTION 5.04.    Notices of Certain Events. The Sellers and Purchasers shall
promptly notify the other parties hereto of:
(x)    any notice or other communication from any person (including any labor
organization, union or other similar entity) alleging that the consent of such
person is or may be required in connection with the transactions contemplated by
this Agreement; and
(xi)    any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement
SECTION 5.05.    Reasonable Best Efforts. Prior to the Closing, Purchaser and
the Sellers shall use their respective reasonable best efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under any applicable Laws to consummate and make effective
in the most expeditious manner possible the transactions contemplated by this
Agreement including (i) the preparation and filing of all forms, registrations
and notices required to be filed to consummate the transactions contemplated by
this Agreement, (ii) the satisfaction of the other parties’ conditions to
consummating the transactions contemplated by this Agreement, (iii) taking all
actions reasonably necessary to obtain (and cooperating with each other in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any third party, including any Governmental Entity (which actions shall
include furnishing all information required under applicable Antitrust Laws and
in connection with approvals of or filings with any other Governmental Entity)
required to be obtained or made by Purchaser, the Sellers and the Companies or
any of their respective affiliates in connection with the transactions
contemplated by this Agreement or the taking of any action contemplated by this
Agreement, and (iv) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated by this Agreement and to
fully carry out the purposes of this Agreement. Additionally, each of Purchaser,
the Sellers and the Companies shall use all reasonable best efforts to fulfill
all conditions precedent to the Acquisition and shall not take any action after
the date of this Agreement that would reasonably be expected to materially delay
the obtaining of, or result in not obtaining, any permission, approval or
consent from any Governmental Entity necessary to be obtained prior to the
Closing.
(g)    Prior to the Closing, each party shall promptly consult with the other
parties to this Agreement with respect to, provide any necessary information
with respect to (and, in the case of correspondence, provide the other parties
(or their counsel) copies of), all filings made by such party with any
Governmental Entity or any other information supplied by such party to, or
correspondence with, a Governmental Entity in connection with this Agreement and
the transactions contemplated by this Agreement. Each party to this Agreement
shall promptly inform the other parties to this Agreement of any communication
from any Governmental Entity regarding any of the transactions contemplated by
this Agreement. If any party to this Agreement or any representative of such
parties receives a request for additional information or documentary material
from any Governmental Entity with respect to the transactions contemplated by
this Agreement, then such party will use reasonable best efforts to make, or
cause to be made, promptly and after consultation with the other parties to this
Agreement, an appropriate response in compliance with such request. To the
extent that transfers of any permits issued by any Governmental Entity to the
Sellers or their affiliates are required as a result of the execution of this
Agreement or the consummation of the transactions contemplated by this
Agreement, the parties hereto shall use reasonable best efforts to effect such
transfers.
(h)    Purchaser shall use reasonable best efforts to file, as promptly as
practicable, and, in any event, no later than the 30th calendar day following
the date of this Agreement (the “Filing Deadline”) any filings and/or
notifications under all applicable Antitrust Laws, including those set forth on
Schedule IV, and shall use reasonable best efforts to respond, as promptly as
practicable, to any inquiries received for additional information or
documentation and to respond, as promptly as practicable, to all inquiries and
requests received from any state Attorney General or other Governmental Entity
in connection with antitrust matters.
(i)    Purchaser shall use all reasonable best efforts to resolve such
objections, if any, as may be asserted by any Governmental Entity with respect
to the transactions contemplated by this Agreement under any Laws that are
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade (collectively, “Antitrust Laws”). In
connection therewith, if any action is instituted (or threatened to be
instituted) challenging any of the transactions contemplated by this Agreement
as violative of any Antitrust Laws, Purchaser shall use all reasonable best
efforts to contest and resist any such action, and to have vacated, lifted,
reversed, or overturned any decree, judgment, injunction or other order whether
temporary, preliminary or permanent, that is in effect and that prohibits,
prevents, or restricts consummation of the Acquisition or any other transactions
contemplated by this Agreement. Notwithstanding the foregoing or any other
provision of this Agreement, nothing in this Section 5.05(d) shall limit the
right of any party hereto to terminate this Agreement pursuant to Section 7.01,
so long as such party hereto has, up to the time of termination, complied in all
material respects with its obligations under this Section 5.05(d).
(j)    Prior to the Closing, each party shall, and shall cause its affiliates
to, use reasonable best efforts (at its own expense) to obtain, and to cooperate
in obtaining, all consents and waivers from third parties necessary or
appropriate to permit the consummation of the Acquisition; provided, however,
that the parties shall not be required to pay or commit to pay any amount to (or
incur any obligation in favor of) any person from whom any such consent or
waiver may be required (other than nominal filing or application fees or de
minimis amounts); provided, further, that no Seller nor any of its affiliates
shall, without Purchaser’s prior written consent, grant any waiver, make any
concession or otherwise amend or alter any terms of any Contract in order to
obtain any consent or waiver. Each Seller shall (i) obtain Purchaser’s prior
written consent prior to distributing any documentation to be used by any Seller
or any of its affiliates to third parties in connection with the giving or
obtaining any consent or waiver and (ii) promptly upon their receipt make
available to Purchaser copies of any and all substantive correspondence between
such Seller or any of its affiliates and the party to any Contract (or its
agents) relating to any such consent or waiver or the transactions contemplated
hereby. At all times prior to the Closing, the Sellers shall keep Purchaser
reasonably informed of the status of obtaining any required third party consents
and waivers. Purchaser acknowledges that certain consents and waivers with
respect to the transactions contemplated by this Agreement may be required from
parties to the Contracts listed in the Seller Disclosure Letter and that such
consents and waivers have not been obtained. Subject to compliance with this
Section 5.05(e), no Seller or any of its affiliates shall have any Liability
whatsoever to Purchaser arising out of or relating to the failure to obtain any
consents or waivers that may be required in connection with the transactions
contemplated by this Agreement or because of the termination of any Contract as
a result thereof.
(k)    At all times prior to the Closing, the Sellers shall keep Purchaser
reasonably informed of the status of negotiations with respect to the Subject
Agreement. Seller shall, and shall cause its affiliates to, (i) provide
Purchaser the opportunity to review and comment on all drafts of the Subject
Agreement and consider such comments in good faith and (ii) promptly upon their
receipt make available to Purchaser copies of any and all substantive
correspondence between such Seller or any of its affiliates and the
counter-party to the Subject Agreement (or its agents). In the event that OMG
Kokkola Chemicals and the counter-party to the Subject Agreement do not enter
into a binding agreement prior to Closing, Purchaser shall, and shall cause OMG
Kokkola Chemicals to, use its commercially reasonable efforts (x) to continue
negotiations with such counter-party in good faith and enter into the Subject
Agreement, it being understood that Purchaser shall not initiate any material
expansion of the scope of the draft Subject Agreement beyond the scope of the
latest draft disclosed to Purchaser by Seller prior to the date hereof and (y)
so long as the representation in Section 3.15(g) shall survive, to ensure the
continued discharge of wastewater to the clarification ponds owned and operated
by Boliden in a manner substantially consistent with past practice and as
described in the Boliden Permit, subject to compliance by the counter-party with
the terms of the Boliden Permit.
(l)    Notwithstanding any other provision of this Agreement, the parties hereto
understand and agree that nothing in this Section 5.05 shall be construed to
require any party hereto to (A) enter into any settlement, undertaking, consent
decree, stipulation or agreement with any Governmental Authority in connection
with the transactions contemplated hereby or (B) divest or otherwise hold
separate (including by establishing a trust or otherwise), or take any other
action (or otherwise agreeing to do any of the foregoing) with respect to any of
its or any of its respective affiliates’ businesses, assets or properties.
SECTION 5.06.    Expenses; Transfer Taxes. Whether or not the Closing takes
place, and except as set forth in this Section 5.06 and Article VIII and IX, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expense, including all costs and expenses incurred pursuant to Sections 1.10 and
5.05. Purchaser and the Sellers shall share equally the filing fee of the
notification and report form, if any, required for the transactions contemplated
hereby pursuant to the required filings or notifications under the Antitrust
Laws set forth on Schedule 5.06.
(k)    All Transfer Taxes applicable to the transfer of the Subject Shares and
the Purchased Assets shall be shared equally by Purchaser, on the one hand, and
the Sellers, on the other hand. Purchaser shall file all necessary Tax Returns
and other documentation with respect to such Transfer Taxes. Each party shall
use reasonable efforts to avail itself of any available exemptions from any such
Transfer Taxes, and to cooperate with the other parties in providing any
information and documentation that may be necessary to obtain such exemptions.
For the avoidance of doubt, such Transfer Taxes shall include the Finland
Security Transaction Tax.
SECTION 5.07.    Employee Matters. To the extent permitted by applicable Law,
Section 5.07(a) of Seller Disclosure Letter lists each Business Employee as of
the date hereof, including the name, title, work location, employer, whether
full- or part-time, whether active or on leave (and, if on leave, the nature of
the leave and the expected return date), annual salary or wage rate, most recent
annual bonus received, current annual bonus opportunity and, solely with respect
to the Business Employees in Finland, vacation and paid time off accrual.
(d)    At or prior to the Closing, Purchaser shall make, or shall cause one of
its affiliates to make, offers of employment to each of the individuals
identified in Section 5.07(a) of the Seller Disclosure Letter that are not
employees of a Company (the “Transferred Employees”), so long as they otherwise
qualify for employment by Purchaser based on the hiring criteria set forth in
Section 5.07(a) of the Disclosure Letter. The Sellers shall provide an updated
list of the Transferred Employees five days prior to the Closing Date to reflect
any changes in the Transferred Employees, including, with respect to Transferred
Employees, new hires, retirements, resignations, dismissals and other employment
terminations, which may have occurred at any time or on or prior to the Closing
Date. Any offers of employment will be made in compliance with Purchaser’s usual
and customary hiring procedures, which may include, as permitted by applicable
Law, the successful completion of drug tests and background checks. Such
employment offers shall provide compensation and employee benefits that are
substantially similar in the aggregate to those applicable to such Transferred
Employees immediately prior to the Closing; provided, however, that the value of
any previous agreement entered into by any individual with the Sellers that
would trigger any payment of compensation or benefits solely as a result of the
consummation any of the transactions contemplated hereby shall not be included
in any such determination. Purchaser shall give Transferred Employees full
credit for purposes of eligibility, vesting and benefit accruals (other than
benefit accrual under a defined benefit pension plan (other than any Company
Plan)) under the Employee Plans or other comparable benefit plans in which such
Transferred Employee participates to the same extent recognized under the
Employee Plans or other comparable benefit plans, as applicable, immediately
prior to the Closing. Purchaser, the Companies and their affiliates shall have
no obligations or liabilities (i) with respect to any current or former
individual service providers to the Business (including employees and
independent contractors of the Sellers or the Business) other than Business
Employees (including Transferred Employees), (ii) with respect to liabilities
relating to the Business Employees who are not employees of the Companies, which
liabilities arose or were incurred prior to the Closing, other than obligations
and liabilities imposed under Company Plans and (iii) any liabilities or
obligations that arise under the Retention Agreements.
(e)    Prior to the Closing Date, OMG Harjavalta shall cause OMG Finland and OMG
Kokkola Chemicals to transfer the employment of each OMG Finland Business
Employee into the sole employment of OMG Kokkola Chemicals with the result that,
as of the Closing, each such OMG Finland Business Employee shall continue
employment with the Business as of and after the Closing.
(f)    Section 5.07(d) of Seller Disclosure Letter sets forth, for each
individual independent contractor engaged by the Business whose annual
compensation exceeds $100,000, such contractor’s name, work location, duties and
rate of compensation.
(g)    Except for the Seller Plans listed on Section 5.07(e) of the Seller
Disclosure Letter, effective as of the Closing Date, each Business Employee
shall become fully vested in his or her accounts and benefits under each of the
Seller Plans.
(h)    (i) Neither Purchaser nor any of its affiliates shall be obligated to
continue to employ any Business Employee for any period of time following the
Closing Date, (ii) Purchaser or its affiliates may revise, amend or terminate
any Company Plan or any other employee benefit plan, program or policy in effect
from time to time following the Closing Date, (iii) nothing in this Agreement
shall be construed as an amendment of any Employee Plan, and (iv) no provision
of this Section 5.07 shall create any third-party beneficiary rights in any
current or former director, officer, employee or individual independent
contractor of any of the Companies (including any beneficiary or dependent of
such individual) or any other person.
(i)    The Sellers shall cause OMG Finland to transfer the Selekta group pension
insurance, agreements numbers 367/476, 367/560 and 1572 (the “Insurance Plans”)
to OMG Kokkola Chemicals (or an affiliate of Purchaser designated by Purchaser),
including all assets and liabilities relating to the Insurance Plans (including
amounts withdrawn from or borrowed against the Insurance Plans prior to the
Closing). The Sellers shall reimburse Purchaser for any payments required to be
made to the insurers in respect of the Insurance Plans relating to service of
the OMG Finland Employees prior to the Closing Date.
SECTION 5.08.    Publicity. From the date hereof through the Closing Date, no
party shall, and each party shall cause its affiliates not to, issue any public
release or announcement concerning the transactions contemplated hereby without
the prior consent of the other parties (which consent shall not be unreasonably
withheld), except as such release or announcement may be required by applicable
Law or the rules or regulations of any United States or foreign securities
exchange, in which case the party required to make the release or announcement
(or the party whose affiliates are required to make such release or
announcement) shall allow the other parties reasonable time to comment on such
release or announcement in advance of such issuance to the extent reasonably
practicable; provided, however, that after the transactions contemplated hereby
have been announced, Purchaser and Sellers shall be entitled to respond to
questions in the ordinary course or issue any press release or make any other
public statement that, in each case, is consistent with any public statement
previously issued or made by Purchaser, Sellers or their respective affiliates
in accordance with the provisions of this Section 5.08.
SECTION 5.09.    Names Following Closing. Within 90 days following the Closing,
Purchaser shall (i) change the legal names of the Companies so as not to include
the Names, and Purchaser and its affiliates shall not thereafter use the Names
except as provided in this Section 5.09, and (ii) amend the organizational
documents of the Companies as necessary to reflect the name changes required by
clause (i). “Names” means “OM Group” and “OMG” and any names that are
derivatives thereof or confusingly similar thereto, and any trademarks or logos
owned by the Sellers or any of their affiliates, or that the Sellers or any of
their affiliates have rights to use and that are set forth on Section 5.09 of
the Seller Disclosure Letter, in each case, as of immediately after the Closing.
(a)    After the Closing, Purchaser and its affiliates shall have the right to
(i) sell existing inventory and (ii) use existing packaging, labeling,
containers, stationery, business forms, supplies, advertising and promotional
materials and any similar materials bearing any Name until the earlier of 180
days following the Closing and the date existing stocks of the foregoing are
exhausted (the “Name Transition Period”) (it being understood that the use of
existing stocks of the foregoing after the Name Transition Period shall not
constitute use of the Names if (x) all depictions of the Names thereon are
labeled over or otherwise deleted, blocked or covered or (y) it would be
commercially impracticable to take the actions described in the foregoing clause
(x)); provided, however, that (A) neither Purchaser nor any of its affiliates
shall take any action that could reasonably be expected to materially impair the
value of the Names, (B) when using the items listed in clause (ii) above in the
context of entering into or conducting contractual relationships with third
parties, Purchaser shall use commercially reasonable efforts to inform such
third parties that Purchaser or one of its affiliates, rather than the Sellers
or their affiliates, is the party entering into or conducting the contractual
relationship with such third parties, and (C) personnel of Purchaser and its
affiliates using the above items shall not, and shall have no authority to, hold
themselves out as officers, employees or agents of the Sellers or any affiliate
of any the Sellers (it being understood that any actions taken by such personnel
in compliance with this Section 5.09 shall not be considered to constitute such
personnel holding themselves out in such manner). Purchaser and its affiliates
shall comply with all applicable Laws in any use of packaging or labeling
containing the Names except for such uses as were made in the conduct of the
Business prior to the Closing. Notwithstanding anything in this Section 5.09 to
the contrary, Purchaser and its affiliates shall not be required at any time to
take any action with respect to the use of any materials described in this
Section 5.09(b) in the possession of customers, clients, distributors, dealers
and other authorized third parties prior to the expiration of the Name
Transition Period.
(b)    The Sellers shall not unreasonably withhold their consent to the
extension of the Name Transition Period in the event that Purchaser and its
affiliates are not reasonably able to exhaust the existing stocks of the
materials described in Section 5.09(b) prior to the expiration of the Name
Transition Period.
(c)    Purchaser shall use commercially reasonable efforts to cease using the
Names on fixed assets as soon as is reasonably practicable after the Closing and
in any event within 180 days after the Closing.
(d)    Nothing in this Section 5.09 shall, or be understood or construed to,
prohibit, prevent or restrict Purchaser or any of its affiliates from making any
fair use of any Name at any time.
SECTION 5.10.    Business / Non-Business Assets. Prior to the Closing, the
Sellers shall effect all transfers and take all such actions as are necessary so
that any Excluded Assets and the assets set forth on Section 5.10 of the Seller
Disclosure Letter are held by an affiliate of the Sellers. The Sellers shall use
their commercially reasonable efforts to transfer all of OMG’s and its
affiliates’ right, title and interest in and to the QSI Shares to OMG Kokkola
Chemicals prior to the Closing and, in the event such transfer does not occur
prior to the Closing, shall continue to use their commercially reasonable
efforts to cause such transfer as soon as reasonably practicable after the
Closing. In the event that at any time or from time to time after the Closing
Date the Sellers, on the one hand, or Purchaser, on the other hand, (or any of
their respective affiliates) shall receive or otherwise possess any asset
(including cash) that should belong to another person pursuant to this
Agreement, such person shall promptly transfer, or cause to be transferred, such
asset to the person so entitled thereto to the extent permitted by applicable
Law. In furtherance of the foregoing and Section 1.06, (a) Purchaser undertakes
and agrees to return any Excluded Assets and the assets set forth on Section
5.10 of the Seller Disclosure Letter that are owned by the Sellers or any of
their affiliates and are transferred to Purchaser at or after the Closing, and
to forward or remit to the Sellers of any payments received by Purchaser or any
of its affiliates on account of any Excluded Asset and (b) the Sellers undertake
and agree to transfer any Purchased Assets and any right, title or interest in
the QSI Shares that are owned by Purchaser or any of its affiliates and are
retained by the Sellers at or after the Closing, and to forward and remit to
Purchaser any payment on account of any Purchased Asset, including any accounts
or notes receivable. Prior to any such transfer, the person receiving or
possessing such asset shall hold such asset in trust for such other person.
SECTION 5.11.    Resignations.
(c)    The Sellers will deliver or caused to be delivered to Purchaser the
resignations of all directors of the Companies from their positions with the
Companies at or prior to the Closing Date.
SECTION 5.12.    Intercompany Matters. All intercompany accounts between the
Sellers or any of their affiliates (other than the Companies), on the one hand,
and the Companies, on the other hand, as of the Closing Date shall be settled
(irrespective of the terms of payment of such intercompany accounts) in the
manner provided in this Section 5.12. At least five business days prior to the
Closing Date, the Sellers shall prepare and deliver to Purchaser a statement
setting out in reasonable detail the calculation of all such intercompany
account balances substantially in the form attached as Section 5.12(a) of the
Seller Disclosure Letter based upon the latest available financial information
as of such date and, to the extent reasonably requested by Purchaser, provide
Purchaser with supporting documentation to verify the underlying intercompany
charges and transactions. To the extent any intercompany account balances remain
outstanding as of the Closing, the Purchaser and Seller will settle all
outstanding balances within 15 calendar days after the Closing or as soon as
reasonably practicable after such outstanding balances are finally determined.
If the aggregate of all such outstanding intercompany account balances owed to
the Sellers or any of their affiliates (other than the Companies) exceeds the
aggregate of all such outstanding intercompany account balances owed to the
Companies, then the Companies shall pay to OMG such difference. If the aggregate
of all such outstanding intercompany account balances owed to the Companies
exceeds the aggregate of all such outstanding intercompany account balances owed
to the Sellers or any of their affiliates (other than the Companies), then OMG
shall pay to the Companies such difference.
(c)    Except for the settlement of intercompany accounts as contemplated under
Section 5.12(a), all intercompany Contracts between the Sellers or any of their
affiliates (other than the Companies) relating to the Business, on the one hand,
and the Companies, on the other hand, shall, in each case, be terminated
immediately prior to the Closing without any further liability or obligation on
the part of any party thereto.
SECTION 5.13.    Non-Competition; Non-Solicitation; No-Hire. The Sellers agree
that none of the Sellers nor any of their subsidiaries shall (i) for a period of
three years after the Closing Date engage in, control or manage any business
that develops, commercializes, manufactures, markets, distributes or sells
products currently in development by or commercialized, manufactured, marketed,
distributed or sold by, the Business as of the Closing Date (including any
business that conducts activities competitive with the Business) (the
“Restricted Business”); provided, however, that the restrictions contained in
this Section 5.13(a)(i) shall not restrict the acquisition by the Sellers or any
of their affiliates, directly or indirectly, of less than 5% of the outstanding
capital stock of any publicly traded company engaged in the Restricted Business
or in the provision of services of a type competitive with those provided in the
Restricted Business, (ii) for a period of three years after the Closing Date
solicit the performance of services by any current employee of the Companies,
other than pursuant to a general solicitation made to the general public or
(iii) for a period of one year after the Closing Date, employ or receive or
accept the performance of services by any current employee of the Companies.
(h)    If any provision contained in this Section 5.13 shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Section 5.13, but this Section 5.13 shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. It is the
intention of the parties that if any of the restrictions or covenants contained
herein is held to cover a geographic area or to be for a length of time which is
not permitted by applicable Law, or in any way construed to be too broad or to
any extent invalid, such provision shall not be construed to be null, void and
of no effect, but to the extent such provision would be valid or enforceable
under applicable Law, a court of competent jurisdiction shall construe and
interpret or reform this Section 5.13 to provide for a covenant having the
maximum enforceable geographic area, time period and other provisions (not
greater than those contained herein) as shall be valid and enforceable under
such applicable Law. The Sellers acknowledge that Purchaser may be irreparably
harmed by any breach of this Section 5.13 and that there would be no adequate
remedy at law or in damages to compensate Purchaser for any such breach. The
Sellers agree that Purchaser shall be entitled to seek injunctive relief
requiring specific performance by the Sellers of this Section 5.13.
SECTION 5.14.    Insurance Policies. The Sellers shall use reasonable efforts in
good faith to facilitate the making of any claims by the Companies under the
Policies. If any Policy does not permit the Companies to directly file a claim,
the Sellers or their affiliates shall file such claim on behalf of the Companies
and shall use reasonable best efforts to seek reimbursement under the applicable
Policy. Any reimbursement obtained by the Sellers or their affiliates shall be
promptly remitted to the Companies, as applicable.
SECTION 5.15.    No Further Financial Obligations. Purchaser acknowledges that
in the course of conduct by the Companies of their respective businesses,
Sellers, and their respective affiliates, and direct and indirect subsidiaries
of any of them (collectively, but excluding the Companies, the “OM Group
Entities”) entered into various arrangements (i) in which guarantees were issued
by the OM Group Entities and (ii) in which the OM Group Entities are the primary
obligors on other agreements, in any such case to support or facilitate business
transactions or programs of the Companies, including those arrangements set
forth in Section 5.15 of the Sellers Disclosure Letter. The arrangements
referred to in the foregoing clauses (i) and (ii) are hereinafter referred to as
the “Guarantees”. It is understood that the Guarantees shall not continue after
the Closing. Purchaser agrees that it shall use commercially reasonable efforts
to obtain replacements of the Guarantees which will be in effect at the Closing
or, in the case of the Guarantees described in the foregoing clause (ii), to
arrange for itself or one of its subsidiaries to be substituted as the primary
obligor thereon as of the Closing Date. In the event that Purchaser is unable to
satisfy the terms of the immediately preceding sentence, Purchaser and its
affiliates shall indemnify, defend and hold harmless the OM Group Entities from
and against any and all losses and Liabilities of the OM Group Entities relating
to the Guarantees.
SECTION 5.16.    Cobalt Alloy Sales Agreement. The Sellers shall provide written
notice to Purchaser of the timing and amount of any assignment and payment
required to be made to OMG Finland pursuant to Article 11.2 of the Special
Provisions of the Cobalt Alloy Sales Agreement at least five business days prior
thereto.
ARTICLE VI    

Conditions Precedent
SECTION 6.01.    Conditions to Each Party’s Obligation. The obligation of
Purchaser and the Sellers to effect the Acquisition is subject to the
satisfaction or waiver at or prior to the Closing of the following conditions:
(c)    Governmental Approvals. All permits, authorizations, consents and
approvals of or expirations of waiting periods pursuant to the Antitrust Law
filings set forth on Schedule IV shall have been obtained or filed or shall have
occurred.
(d)    No Injunctions or Restraints. No applicable Law or Judgment preventing
the consummation of the Acquisition shall be in effect.
SECTION 6.02.    Conditions to Obligation of Purchaser. The obligation of
Purchaser to effect the Acquisition is subject to the satisfaction (or waiver by
Purchaser) at or prior to the Closing of the following conditions:
(e)    Representations and Warranties. The representations and warranties of the
Sellers in this Agreement or in any document or certificate delivered in
connection herewith (i) that are Seller Fundamental Representations shall be
true and correct in all material respects at and as of the Closing (without
regard to any qualifications therein as to materiality, Sellers Material Adverse
Effect or Business Material Adverse Effect), as though made at and as of such
time (or, if made as of a specific date, at and as of such date) and (ii) that
are not Seller Fundamental Representations shall be true and correct at and as
of the Closing (without regard to any qualifications therein as to materiality,
Sellers Material Adverse Effect or Business Material Adverse Effect), as though
made at and as of such time (or, if made as of a specific date, at and as of
such date), except, in the case of clause (ii), for such failure to be true and
correct as would not reasonably be expected to have, individually or in the
aggregate, a Sellers Material Adverse Effect or Business Material Adverse
Effect, as applicable. Purchaser shall have received a certificate signed by an
authorized officer of each of the Sellers to such effect.
(f)    Performance of Obligations of the Sellers. The Sellers shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by the
Sellers by the time of the Closing, and Purchaser shall have received a
certificate signed by an authorized officer of each of the Sellers to such
effect.
(g)    Absence of Certain Changes. From the date of this Agreement to the
Closing, there shall not have occurred and be continuing any event, occurrence,
development or state of circumstances or facts which, individually or in the
aggregate, has had or would reasonably be expected to have a Business Material
Adverse Effect.
SECTION 6.03.    Conditions to Obligation of the Sellers. The obligation of the
Sellers to effect the Acquisition is subject to the satisfaction (or waiver by
the Sellers) at or prior to the Closing of the following conditions:
(d)    Representations and Warranties. The representations and warranties of
Purchaser in this Agreement or in any document or certificate delivered in
connection herewith (i) that are Purchaser Fundamental Representations shall be
true and correct in all material respects at and as of the Closing (without
regard to any qualifications therein as to materiality or Purchaser Material
Adverse Effect), as though made at and as of such time (or, if made as of a
specific date, at and as of such date) and (ii) that are not Purchaser
Fundamental Representations shall be true and correct at and as of the Closing
(without regard to any qualifications therein as to materiality), as though made
at and as of such time (or, if made as of a specific date, at and as of such
date) except, in the case of clause (ii), for such failures to be true and
correct as would not reasonably be expected to have, individually or in the
aggregate, a Purchaser Material Adverse Effect. The Sellers shall have received
a certificate signed by an authorized officer of Purchaser to such effect.
(e)    Performance of Obligations of Purchaser. Purchaser shall have performed
or complied in all material respects with all obligations and covenants required
by this Agreement to be performed or complied with by Purchaser by the time of
the Closing, and the Sellers shall have received a certificate signed by an
authorized officer of Purchaser to such effect.
SECTION 6.04.    Frustration of Closing Conditions. Neither Purchaser nor the
Sellers may rely on the failure of any condition set forth in this Article VI to
be satisfied if such failure was caused by such party’s failure to act in good
faith or to use the efforts to cause the Closing to occur as required by Section
5.05.
ARTICLE VII    

Termination; Effect of Termination
SECTION 7.01.    Termination. Notwithstanding anything to the contrary in this
Agreement, this Agreement may be terminated and the Acquisition and the other
transactions contemplated by this Agreement abandoned at any time prior to the
Closing:
(vi)    by mutual written consent of the Sellers and Purchaser;
(vii)    by the Sellers if any of the conditions set forth in Sections 6.01 or
6.03 shall have become incapable of fulfillment by the End Date, and shall not
have been waived by the Sellers;
(viii)    by Purchaser if any of the conditions set forth in Sections 6.01 or
6.02 shall have become incapable of fulfillment by the End Date, and shall not
have been waived by Purchaser; or
(ix)    by the Sellers, on the one hand, or Purchaser on the other hand, if the
Closing does not occur on or prior to the sixth month anniversary of the date
hereof (the “End Date”); provided, however, that the End Date shall be extended
automatically to the nine month anniversary of the date hereof if on the six
month anniversary of the date hereof the conditions to Closing set forth in
Article VI other than the conditions set forth in Section 6.01 are satisfied (or
are capable of fulfillment should the Closing occur on the next Business Day);
provided, further, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not then in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement.
(h)    In the event of termination by the Sellers or Purchaser pursuant to this
Section 7.01, written notice thereof shall immediately be given to the other and
the transactions contemplated by this Agreement shall be terminated, without
further action by any party. If the transactions contemplated by this Agreement
are terminated as provided herein:
(i)    Purchaser shall return all documents and other material received from the
Sellers or any of their affiliates relating to the transactions contemplated
hereby, whether so obtained before or after the execution hereof, to the
Sellers; and
(ii)    Purchaser acknowledges that all confidential information received by
Lundin Mining Corporation and Freeport-McMoran Copper & Gold Inc. with respect
to the Business shall be treated in accordance with the Confidentiality
Agreements, which shall remain in full force and effect notwithstanding the
termination of this Agreement.
SECTION 7.02.    Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 7.01 this
Agreement shall become null and void and of no further force and effect, except
for the provisions of (i) Section 5.03(a) relating to the obligation of
Purchaser to keep confidential certain information and data obtained by it, (ii)
Section 5.06 relating to certain expenses, (iii) this Section 7.02, (iv) Section
5.08 relating to publicity, and (v) Article X. Nothing in this Section 7.02
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or, with respect to the
provisions set forth in clauses (i)-(v) of the immediately preceding sentence,
to impair the right of any party to compel specific performance by any other
party of its obligations under such provisions.
ARTICLE VIII    

Tax Matters
SECTION 8.01.    Tax Sharing Agreements. The Sellers shall cause the provisions
of any Tax Sharing Agreement or arrangement between the Sellers or any of their
affiliates (other than the Companies) and the Companies, to be terminated on or
before the Closing Date. After the Closing Date, no party shall have any rights
or obligations under any such Tax Sharing Agreement.
(f)    Apportionment. Except as otherwise provided herein, all Taxes and Tax
liabilities with respect to the income, property or operations of the Business
that relate to any taxable period that includes but does not end on the Closing
Date (a “Straddle Period”) shall be apportioned between the Pre-Closing Tax
Period and the Post-Closing Tax Period as follows: (a) in the case of Taxes that
are either (i) based upon or related to income, receipts, capital or net worth
(but not including sales and compensating use Taxes), or (ii) imposed in
connection with any sale or other transfer or assignment of property (real or
personal, tangible or intangible) (other than conveyances pursuant to this
Agreement, as provided under Section 5.06(b)), such Taxes shall be deemed equal
to the amount which would be payable if the Tax year ended with the Closing
Date; provided, however, that exemptions, allowances or deductions that are
calculated on an annual basis shall be allocated between such two periods in
proportion to the number of days in such period; and (b) in the case of Taxes
imposed on a periodic basis with respect to the Business, or otherwise measured
by the level of any item, such Taxes shall be deemed to be the amount of such
Taxes for the entire period (or, in the case of such Taxes determined on an
arrears basis, the amount of such Taxes for the immediately preceding period),
multiplied by a fraction, the numerator of which is the number of calendar days
in the period ending on the Closing Date and the denominator of which is the
number of calendar days in the entire period. Subject to the previous sentence
and Section 8.02(a), the Sellers shall be liable for all Taxes with respect to
the Business attributable to a Pre-Closing Tax Period except to the extent taken
into account as a liability in the determination of Final Net Working Capital.
(g)    Return Filings.
(iii)    The Sellers or their designee shall prepare and timely file (including
extensions), or cause to be prepared and timely filed (including extensions), in
proper form with the appropriate Taxing Authority all necessary Tax Returns of
or which include or relate to the Business for Pre-Closing Tax Periods that are
required to be filed (including extensions) on or prior to the Closing Date
(including all Tax Returns the Companies file jointly with a Seller or any of
its affiliates (other than the Companies)). The Sellers shall pay or shall cause
to be paid any and all Taxes due with respect to such Tax Return filings.
(iv)    The Sellers or their designee shall prepare and timely file (including
extensions), or cause to be prepared and timely filed (including extensions), in
proper form with the appropriate Taxing Authority all consolidated, combined or
unitary Tax Returns of the Sellers that include or relate to the Business with
respect to any Pre-Closing Tax Period (including any short period) that are not
required to be filed on or prior to the Closing Date, other than the
consolidated, combined or unitary returns of the Companies. The Sellers shall
permit Purchaser to review and comment on each such Tax Return prior to filing
it and shall reasonably and in good faith consider such revisions to such Tax
Returns as are requested by Purchaser. For the avoidance of doubt, the Sellers
shall not be required to revise such Tax Returns to increase income in any
Pre-Closing Tax Period, unless otherwise required by Law. The Sellers shall pay
or shall cause to be paid any and all Taxes due with respect to such Tax
Returns. Purchaser shall provide or cause to be provided to the Sellers in a
timely manner all necessary data and other information to prepare all Tax
Returns described in this Section 8.01(c)(ii).
(v)    Purchaser or its designee shall prepare and timely file (including
extensions), or cause to be prepared and timely filed (including extensions), in
proper form with the appropriate Taxing Authority all Tax Returns required to be
filed for any Straddle Period of the Business. Purchaser shall prepare, or shall
cause to be prepared, all such Tax Returns in a manner consistent with past
practice, unless otherwise required by applicable Law. Purchaser shall pay or
cause to be paid any and all Taxes with respect to the Business due with respect
to such Tax Returns except to the extent that such Taxes exceed the aggregate
accruals or reserves for Taxes for any Pre-Closing Tax Period taken into account
in the determination of Final Net Working Capital. The Sellers shall pay or
cause to be paid to Purchaser the amount by which the Tax due for the
Pre-Closing Tax Period exceeds the amount taken into account as liability in the
determination of Final Net Working Capital for such period at least 5 business
days before any Company, any of the Subsidiaries or any of the Sellers files
such Tax Return.
(vi)    Purchaser shall prepare and file, or shall cause one or more of the
Companies to prepare and file, in proper form with the appropriate Taxing
Authority, all Tax Returns of or that include the Business for which the Sellers
are not responsible pursuant to Sections 8.01(c)(i) and 8.01(c)(ii). Subject to
Section 8.02, Purchaser shall pay or cause to be paid any and all Taxes due with
respect to such Tax Returns.
(vii)    With respect to any Tax Returns for any Straddle Period, to the extent
permissible, but not required, pursuant to applicable Tax Law, the Sellers may
and Purchaser or its affiliates shall, at the Sellers’ direction, cause the
Business to (a) take all steps as are or may be reasonably necessary, including
the filing of elections or returns with applicable Taxing Authorities, to cause
such period to end on the Closing Date or (b) if clause (a) is inapplicable,
report the operations of the Business only for that portion of such period
ending on the Closing Date in a combined, consolidated, or unitary Tax Return
filed by the Sellers or an affiliate, notwithstanding that such taxable period
does not end on the Closing Date.
(viii)    Purchaser shall prepare and file in proper form with the appropriate
Finnish Taxing Authority, all Tax Returns related to the Finland security
transaction tax payable with respect to the estimated value of the Earn-out
Payments (the “Finland Security Transaction Tax”). Purchaser shall permit the
Sellers to review and comment on each such Tax Return prior to filing it and
shall reasonably and in good faith consider such revisions to such Tax Returns
as are requested by the Sellers.
(h)    Cooperation. In connection with the preparation of Tax Returns, audit
examinations, and any administrative or judicial proceedings relating to the Tax
liabilities imposed on or relating to the Sellers or the Companies with respect
to the Business for all Pre-Closing Tax Periods or the Earn-out Payments,
Purchaser and the Companies on the one hand, and the Sellers on the other hand,
shall cooperate fully with each other, including by furnishing or making
available during normal business hours, records, personnel (as reasonably
required and at no cost to the other party), books of account, powers of
attorney or other materials necessary or helpful for the preparation of such Tax
Returns, the conduct of audit examinations or the defense of claims by Tax
authorities as to the imposition of Taxes. The Sellers and their affiliates will
need access, from time to time, after the Closing Date, to certain accounting
and Tax records and information held by the Business to the extent such records
and information pertain to events occurring prior to the Closing Date and during
the Straddle Period; therefore, Purchaser shall cause the Business to, (i) use
its best efforts to properly retain and maintain such records until such time as
the Sellers agree that such retention and maintenance is no longer necessary;
(ii) cause the Business to provide to the Sellers information regarding the
Businesses’ payment of any non-US taxes relating to any Pre-Closing Tax Period
or any Straddle Period and original receipts from the applicable Taxing
Authorities showing payment thereof, in each case within 5 business days of the
payment of such taxes; and (iii) allow the Sellers and their agents, at times
and dates mutually acceptable to the parties, to inspect, review and make copies
of such records as the Sellers may deem necessary or appropriate from time to
time, such activities to be conducted during normal business hours and at the
Sellers’ expense. Any information obtained under this Section 8.01(d) shall be
kept confidential, except as may be otherwise necessary in connection with the
filing of Tax Returns or claims for refund or in conducting an audit or other
proceeding.
(i)    Refunds and Credits. Purchaser shall pay or cause to be paid to the
Sellers any Tax refunds or credits, together with interest thereon, with respect
to the Business (except to the extent reflected on the Balance Sheet or due as
the result of the carry back of a net operating or capital loss arising in a
Post-Closing Tax Period) attributable to any Pre-Closing Tax Period or any Tax
refunds or credits attributable to the Finland Security Transaction Tax (but in
such a case, half of such Tax refund or credit) received by or credited to
Purchaser or a Company, net of any direct costs attributable to receipt of such
refund or credit, including Taxes payable with respect to such refund, within 10
business days after the receipt of such refund or the realization of such
credit. All refunds with respect to the Business attributable to any (i)
Post-Closing Tax Period or (ii) Pre-Closing Tax Period not otherwise payable to
the Sellers shall be for the benefit of Purchaser and if received by or
otherwise credited to the Sellers or any affiliate thereof (other than a
Company), the Sellers shall pay or cause to be paid an amount equal to such
refund or credit to Purchaser within 10 business days after the receipt of such
refund or the realization of such credit. At the Sellers’ request, Purchaser and
the Companies shall cooperate with the Sellers in obtaining such refunds,
including through the filing of amended Tax Returns or refund claims as prepared
by the Sellers, at their own expense. Purchaser shall permit the Sellers to
control the prosecution of any such refund claim and, where deemed appropriate
by the Sellers, shall authorize by appropriate powers of attorney such persons
as the Sellers shall designate to represent the Companies with respect to such
refund claim.
(j)    None of Purchaser or any of its affiliates or any directors, officers or
employees of the foregoing shall make, or permit to be made, any election with
respect to, or otherwise change, the entity classification of the Companies for
income Tax purposes for any Tax period (or portion thereof) ending on or before
the Closing Date without Seller’s consent, which shall not be unreasonably
withheld.
(k)    The Purchase Price shall be allocated among the assets that are deemed to
be acquired for U.S. federal tax purposes pursuant to this Agreement in
accordance with Section 1060 of the U.S. Internal Revenue Code of 1986, as
amended, and the U.S. Treasury regulations promulgated thereunder (and any
similar provision of U.S. state or local Law, as appropriate) (the “U.S.
Allocation”). Such allocation shall be consistent with the allocation provided
in Section 1.07(b). The U.S. Allocation shall be agreed by Purchaser and the
Sellers within 180 days after the Closing Date. If any Earn-out Payment is made,
the U.S. Allocation shall be adjusted in accordance with Section 1060 of the
Code as mutually agreed by Purchaser and the Sellers within 20 days after the
final determination of the Earn-out Payment; provided, however, that any
Earn-out Payment made shall be allocated solely to the Subject Shares in a
manner consistent with the Allocation Statement and no allocation of any
Earn-out Payment shall be made to the Purchased Assets. If Purchaser and the
Sellers cannot agree on such allocation or such adjustment within the specified
time period, Purchaser and the Sellers shall jointly retain a nationally
recognized accounting firm to resolve the disputed items. Purchaser and the
Sellers agree to file all Tax Returns (including but not limited to Internal
Revenue Service Form 8594) consistent with this allocation.
(l)    No party to this Agreement shall make an election under Section 338 of
the Code with respect to the transactions contemplated by this Agreement.
SECTION 8.02.    Tax Indemnification. From and after the Closing, the Sellers
shall jointly and severally indemnify Purchaser, its affiliates (including the
Companies) and each of their respective officers, directors, employees,
stockholders, agents, successors, assigns and representatives (the “Purchaser
Indemnitees”) against and hold them harmless from (i) all liability for Taxes of
the Business or any affiliated group of which the Companies have ever been a
member for the Pre-Closing Tax Period (apportioned in accordance with Section
8.01(b)), (ii) all liability for Taxes of the Sellers or any other corporation
which is or has been affiliated with the Sellers (other than the Companies) and
(iii) any liabilities, costs, expenses (including, without limitation,
reasonable expenses of investigation and attorneys’ fees and expenses), losses,
damages, assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any such Taxes (together, a “Tax Loss”),
provided, however that the Sellers shall not be required to indemnify for any
Tax to the extent the amount of such Tax was taken on the Closing Date into
account as a liability in the determination of Final Net Working Capital.
Notwithstanding the foregoing, the Sellers shall not indemnify and hold harmless
any Purchaser Indemnitee from any liability for Taxes attributable to any action
taken after the Closing by Purchaser, any of its affiliates (including the
Companies), or any transferee of Purchasers or any of its affiliates (other than
any such action expressly required by applicable Law or by this Agreement) (a
“Purchaser Tax Act”) or attributable to a breach by Purchaser of its obligations
under this Agreement.
(m)    From and after the Closing, Purchaser shall indemnify the Sellers and
their affiliates and each of their respective officers, directors, employees,
stockholders, agents and representatives (the “Seller Indemnitees”) and hold
them harmless from (i) all liability for Taxes of the Business for any
Post-Closing Tax Period, except to the extent arising out of Seller’s breach of
representations made under this Agreement and (ii) all liability for Taxes
attributable to a Purchaser Tax Act or to a breach by Purchaser of its
obligations under this Agreement.
(n)    Procedures Relating to Indemnification of Tax Claims.
(i)    If a claim shall be made by any Taxing Authority, which, if successful,
Purchaser reasonably determines could result in an indemnity payment to any
Purchaser Indemnitee pursuant to this Section 8.02, Purchaser shall promptly
notify the Sellers in writing of such claim (a “Tax Claim”). If notice of a Tax
Claim is not given to the Sellers within a sufficient period of time to allow
the Sellers to effectively contest such Tax Claim, or in reasonable detail to
apprise the Sellers of the nature of the Tax Claim, in each case taking into
account the facts and circumstances with respect to such Tax Claim, the Sellers
shall not be liable to any Purchaser Indemnitee to the extent that the Sellers’
position is materially prejudiced as a result thereof.
(ii)    With respect to any Tax Claim relating solely to Taxes of the Business
for a Pre-Closing Tax Period, the Sellers shall control all proceedings taken in
connection with such Tax Claim (including selection of counsel reasonably
satisfactory to the Purchaser) and, without limiting the foregoing, may in its
discretion pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with any Taxing Authority with respect thereto;
provided, however that the Sellers shall consult with Purchaser upon Purchaser’s
reasonable request for such consultation from time to time with respect to such
proceeding, and may, in their discretion, either pay the Tax claimed and sue for
a refund where applicable Law permits such refund suits or contest the Tax Claim
in any permissible manner; provided, however the Sellers may not settle any
controversy without Purchaser’s consent. With respect to any Tax Claim relating
to Taxes of the Business for a Straddle Period, (a) each party may participate
in all proceedings taken in connection with such Tax Claim, at its expense, and
(b) the proceedings taken in connection with such Tax Claim shall be controlled
by that party which would bear the burden of the greater portion of the sum of
the adjustment and any corresponding adjustments that may reasonably be
anticipated for future Tax periods.
(iii)    In no case shall any Purchaser Indemnitee settle or otherwise
compromise any Tax Claim without the Sellers’ prior written consent. Neither
party shall settle a Tax Claim relating solely to Taxes of the Business for a
Straddle Period without the other party’s prior written consent, which consent
shall not be unreasonably withheld or delayed.
(iv)    The indemnification obligation set forth in Section 8.02(a) shall
survive until 30 days after the expiration of the relevant statute of
limitations (giving effect to any waiver, mitigation or extension thereof).
(v)    Any indemnification of a Purchaser Indemnitee pursuant to this Section
8.02 shall be effected by wire transfer or transfers of immediately available
funds from the Sellers to an account or accounts designated in writing by the
applicable Purchaser Indemnitee to the Sellers within 15 days after the final
determination thereof.
ARTICLE IX    

Indemnification
SECTION 9.01.    Survival.
(o)    The representations and warranties contained in Article II and Article
III and by the Sellers in any document or certificate delivered in connection
herewith shall survive until the 18 month anniversary of the Closing Date, other
than those representations and warranties contained in Sections 2.01
(Organization, Standing and Power), 2.02 (Authority; Execution and Delivery,
Enforceability), 2.05 (the Subject Shares, Cristolteq Shares, QSI Shares and
Purchased Assets), 3.01 (Organization, Standing and Power) and in 3.02 (Capital
Stock of the Companies) (collectively, the “Seller Fundamental
Representations”), which shall survive until the latest date permitted by Law,
and Section 3.15 (Environmental Matters), which shall survive until the fifth
anniversary of the Closing Date; provided, however, that the representations and
warranties contained in Section 3.15(g) shall survive until the earliest of (x)
the date the Subject Agreement is entered into, (y) the third anniversary of the
Closing Date, or (z) the date on which Purchaser fails to perform its
obligations in Section 5.05(f) (unless such failure results primarily from any
act or omission of the counter-party to the Subject Agreement). The
representations and warranties contained in Article IV and by Purchaser in any
document or certificate delivered in connection herewith shall survive until the
18 month anniversary of the Closing Date, other than those representations and
warranties contained in Sections 4.01 (Organization, Standing and Power), 4.02
(Authority; Execution and Delivery; Enforceability), and 4.08 (Brokers)
(collectively, the “Purchaser Fundamental Representations”), which shall survive
until the latest date permitted by Law.
(p)    The covenants and agreements of the parties hereto contained in this
Agreement shall survive in accordance with their respective terms. The
indemnification obligations set forth in Section 9.02(a)(i)(C), Section
9.02(a)(i)(D) and Section 9.03(a)(i)(C) shall survive until the latest date
permitted by Law. The indemnification obligations set forth in Section
9.03(a)(i)(D) shall survive until the six-month anniversary of the Closing Date.
SECTION 9.02.    Other Indemnification by the Sellers.
(l)    (1)    From and after the Closing Date, the Sellers shall jointly and
severally indemnify and save and hold harmless the Purchaser Indemnitees from
and against any Covered Losses incurred or suffered by any such Purchaser
Indemnitees to the extent resulting from or arising out of: (A) any
misrepresentation of or inaccuracy in any representation or warranty of the
Sellers referenced in Section 9.01(a) (determined, except with respect to
Section 3.04, Section 3.08(d) or Section 3.13(a), without regard to any
qualification or exception contained therein relating to “materiality”,
“material”, “in all material respects” or any similar qualification (except to
the extent the word “material” (x) is in all capital letters or (y) is used in a
defined term, including Sellers Material Adverse Effect, Business Material
Adverse Effect and Material Contract); (B) any nonfulfillment or breach of any
covenant or agreement made by the Sellers in this Agreement that survives the
Closing Date pursuant to Section 9.01(b); (C) any Excluded Liability; (D) any
Seller Retained Indemnified Liabilities; and (E) any Indemnified Environmental
Liability.
(i)    The Purchaser Indemnitees shall not be entitled to assert any
indemnification pursuant to this Section 9.02 after the expiration of the
applicable survival period referenced in Section 9.01; provided, however, that
if, on or prior to such expiration of the applicable survival period, a notice
of claim shall have been given to the Sellers in accordance with Section 9.04
for such indemnification, the Purchaser Indemnitees shall continue to have the
right to be indemnified with respect to such indemnification claim until such
claim for indemnification has been satisfied or otherwise resolved as provided
in this Article IX.
(ii)    Any indemnification of a Purchaser Indemnitee pursuant to this Section
9.02 shall be effected by wire transfer or transfers of immediately available
funds from the Sellers to an account or accounts designated in writing by the
applicable Purchaser Indemnitee to the Sellers within 15 days after the final
determination thereof.
(m)    The Sellers shall have no liability for indemnification pursuant to
Section 9.02(a)(i)(A) or Section 9.02(a)(i)(E) with respect to Covered Losses
for which indemnification is provided thereunder unless such Covered Losses
exceed in the aggregate $6,500,000 (such amount of Covered Losses equaling
$6,500,000, the “Deductible”), in which case the Sellers shall be liable for (i)
50% of the first $6,500,000 in Covered Losses in excess of the Deductible and
(ii) all such Covered Losses in excess of such amount referred to in clause (i);
provided, however, that in no event shall the Sellers have any liability or
indemnification obligation pursuant to Section 9.02(a)(i)(A) and Section
9.02(a)(i)(E) for Covered Losses in excess of $40,000,000 in the aggregate;
provided, however that the preceding limitations shall not apply to
indemnification with respect to (x) any misrepresentation of or inaccuracy in
any Seller Fundamental Representation or the representations and warranties
contained in Section 3.15(g) or (y) any claims of, or causes of action arising
from, fraud. Notwithstanding the forgoing, the Sellers shall have no liability
for indemnification pursuant to Section 9.02(a)(i)(A) with respect to Covered
Losses for which indemnification is provided thereunder with respect to any
misrepresentation of or inaccuracy in Section 3.15(g) unless such Covered Losses
exceed in the aggregate $1,000,000; provided, however, that in no event shall
the Sellers have any liability or indemnification obligation pursuant to Section
9.02(a)(i)(A) for Covered Losses for any misrepresentation of or inaccuracy in
Section 3.15(g) in excess of $30,000,000 in the aggregate; and provided further,
that any indemnification by Sellers with respect to Covered Losses for any
misrepresentation or inaccuracy in Section 3.15(g) shall not be taken into
account for purposes of determining the limitations on amounts payable by
Sellers pursuant to the immediately preceding sentence of this Section 9.02(b).
No Purchaser Indemnitee shall be entitled to recover from an indemnifying party
more than once in respect of the same Covered Losses. Notwithstanding anything
herein to the contrary, if Purchaser has not made all of the filings and/or
notifications contemplated by Section 5.05(c) on or prior to the Filing
Deadline, the representations and warranties of Sellers contained in Article II
and Article III shall not be made as of the Closing Date and shall be made only
as of the date of this Agreement.
(n)    Except as otherwise specifically provided in this Agreement, Purchaser
acknowledges that its sole and exclusive remedy with respect to any and all
claims relating to this Agreement, the Acquisition and the other transactions
contemplated hereby, the Companies (other than claims of, or causes of action
arising from, fraud) shall be pursuant to the indemnification provisions set
forth in Article VIII and this Article IX. In furtherance of the foregoing,
Purchaser and each of the Companies hereby waive, from and after the Closing, to
the fullest extent permitted under applicable Law, any and all rights, claims
and causes of action (other than claims of, or causes of action arising from,
fraud) each may have against the Sellers and their affiliates arising under,
based upon or relating to this Agreement, the Acquisition and the other
transactions contemplated hereby, the Companies any document or certificate
delivered in connection herewith, any applicable Law or otherwise (except
pursuant to the indemnification provisions set forth in Article VIII and this
Article IX).
SECTION 9.03.    Other Indemnification by Purchaser.
(j)    (1)    From and after the Closing Date, Purchaser shall indemnify and
save and hold harmless the Seller Indemnitees from and against any Covered
Losses incurred or suffered by any such Seller Indemnitees to the extent
resulting from or arising out of: (A) any misrepresentation of or inaccuracy in
any representation or warranty of Purchaser referenced in Section 9.01(a)
(determined without regard to any qualification or exception contained therein
relating to materiality or any similar qualification or standard); (B) any
nonfulfillment or breach of any covenant or agreement made by Purchaser in this
Agreement that survives the Closing Date pursuant to Section 9.01(b); (C) the
Assumed Liabilities; and (D) subject to Section 9.01(b), the operation of the
Business after the Closing.
(i)    The Seller Indemnitees shall not be entitled to assert any
indemnification pursuant to this Section 9.03 after the expiration of the
applicable survival period referenced in Section 9.01; provided, however, that
if, on or prior to such expiration of the applicable survival period, a notice
of claim shall have been given to Purchaser in accordance with Section 9.04 for
such indemnification, the Seller Indemnitees shall continue to have the right to
be indemnified with respect to such indemnification claim until such claim for
indemnification has been satisfied or otherwise resolved as provided in this
Article IX.
(ii)    Any indemnification of a Seller Indemnitee pursuant to this Section 9.03
shall be effected by wire transfer or transfers of immediately available funds
from Purchaser to an account or accounts designated in writing by the applicable
Seller Indemnitee to Purchaser within 15 days after the final determination
thereof.
(k)    Purchaser shall have no liability for indemnification pursuant to Section
9.03(a)(i)(A) with respect to Covered Losses for which indemnification is
provided thereunder unless such Covered Losses exceed in the aggregate
$6,500,000, in which case Purchaser shall be liable for all such Covered Losses
in excess of such amount; provided, however, that in no event shall Purchaser
have any liability or indemnification obligation for Covered Losses in excess of
$40,000,000; provided, however that the preceding limitations shall not apply to
indemnification with respect to (x) any misrepresentation of or inaccuracy in
any Purchaser Fundamental Representation or (y) any claims of, or causes of
action arising from, fraud. No Seller Indemnitee shall be entitled to recover
from an indemnifying party more than once in respect of the same Covered Losses.
(l)    Except as otherwise specifically provided in this Agreement, the Sellers
acknowledge that their sole and exclusive remedy with respect to any and all
claims relating to this Agreement, the Acquisition and the other transactions
contemplated hereby, and the Companies (other than claims of, or causes of
action arising from, fraud) shall be pursuant to the indemnification provisions
set forth in Article VIII and this Article IX. In furtherance of the foregoing,
each of the Sellers hereby waives, from and after the Closing, to the fullest
extent permitted under applicable Law, any and all rights, claims and causes of
action (other than claims of, or causes of action arising from, fraud) it may
have against Purchaser and its affiliates arising under, based upon or relating
to this Agreement, the Acquisition and the other transactions contemplated
hereby, the Companies, any document or certificate delivered in connection
herewith, any applicable Law or otherwise (except pursuant to the
indemnification provisions set forth in Article VIII and this Article IX.).
SECTION 9.04.    Procedures. Third Party Claims. In order for a person (the
“Indemnified Party”) to be entitled to any indemnification provided for under
Section 9.02 or 9.03 in respect of, arising out of or involving a claim made by
any person against the Indemnified Party (a “Third Party Claim”), such
Indemnified Party must notify the indemnifying party in writing (and in
reasonable detail taking into account the information then available to the
Indemnified Party) of the Third Party Claim within 10 business days after
receipt by such Indemnified Party of notice of the Third Party Claim; provided,
however, that failure to give such notification shall not affect the
indemnification provided hereunder except to the extent the indemnifying party
shall have been prejudiced as a result of such failure. Thereafter, the
Indemnified Party shall deliver to the indemnifying party, as promptly as
reasonably practicable and in any event within ten days after the Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by the Indemnified Party relating to the Third Party Claim.
(j)    Assumption. If a Third Party Claim is made against an Indemnified Party,
the indemnifying party shall be entitled to participate in the defense thereof
and, subject to the limitations set forth in Section 9.04(c), to assume the
defense thereof with counsel selected by the indemnifying party; provided,
however, that (i) such counsel is not reasonably objected to by the Indemnified
Party, (ii) prior to assuming control of such defense, the indemnifying party
must furnish the Indemnified Party with evidence that the indemnifying party has
adequate resources to defend the Third Party Claim and fulfill its indemnity
obligations, if any, hereunder. In the event that the indemnifying party assumes
the defense of a Third-Party Claim in accordance with this Section 9.04, the
indemnifying party shall have a sixty (60) day period (the “Discovery Period”)
following receipt by the indemnifying party of notice of such Third Party Claim
during which the indemnifying party shall be entitled to reasonable discovery
with respect to the indemnifiable nature of the claims. The indemnifying party
and the Indemnified Party shall reasonably cooperate with each other with
respect to such discovery. If the indemnifying party does not provide written
notice to the Indemnified Party by the end of the Discovery Period that it no
longer continues to assume the defense of the Third-Party Claim, the claims made
in that Third-Party Claim will be conclusively established for purposes of this
Agreement as within the scope of and subject to indemnification hereunder.
Should the indemnifying party so elect to assume and continue the defense of a
Third Party Claim in accordance with and subject to the limitations of this
Section 9.04, the indemnifying party shall not be liable to the Indemnified
Party for any legal expenses incurred by the Indemnified Party in connection
with the defense thereof following the Discovery Period. If the indemnifying
party assumes such defense, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel (not reasonably
objected to by the indemnifying party), at its own expense, separate from the
counsel employed by the indemnifying party, it being understood that the
indemnifying party shall control such defense in accordance with and subject to
the limitations of this Section 9.04; provided, however that the indemnifying
party shall be liable for the fees and expenses of counsel employed by the
Indemnified Party (A) for any period during which the indemnifying party has not
assumed the defense thereof or (B) if the Indemnified Party shall reasonably
conclude, after consultation with outside legal counsel, that there is a
conflict of interest between the indemnifying party and the Indemnified Party in
the conduct of the defense of such claim. Each party shall reasonably cooperate,
and shall cause its affiliates to reasonably cooperate in the defense or
prosecution of any Third Party Claim and shall retain and provide upon
reasonable request records and information that are reasonably relevant to such
Third Party Claim and make employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. If the indemnifying party assumes the defense of a Third Party Claim
in accordance with and subject to the limitations of this Section 9.04, the
indemnifying party shall obtain the prior written consent of the Indemnified
Party (such consent shall not be unreasonably withheld) before entering into any
settlement of such Third Party Claim; provided, however that consent of the
Indemnified Party shall not be required for any such settlement if (X) such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Third Party Claim and
does not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Party, (Y) the sole relief
provided is monetary damages that are paid in full by the indemnifying party and
(Z) such settlement does not permit any order, injunction or other equitable
relief to be entered, directly or indirectly, against the Indemnified Party. If
the indemnifying party does not assume the defense of a Third Party Claim, the
Indemnified Party shall not be entitled to indemnification hereunder with
respect thereto if it has admitted liability with respect to, or settled,
compromised or discharged, such Third Party Claim without the indemnifying
party’s prior written consent (such consent not to be unreasonably withheld).
(k)    Limitations on Assumption. The indemnifying party shall not be entitled
to assume or maintain control of the defense of any Third Party Claim and shall
pay the fees and expenses of counsel retained by the Indemnified Party if (i)
the indemnifying party does not deliver to the Indemnified Party acknowledgement
of such assumption or control within 20 days of receipt of notice of the Third
Party Claim pursuant to Section 9.04(a) (but subject to the right of the
indemnifying party to elect not to continue to assume the defense of such claim
following the Discovery Period), (ii) the Third Party Claim relates to or arises
in connection with any criminal proceeding, action, indictment, allegation or
investigation, (iii) the Third Party Claim seeks an injunction or equitable
relief against the Indemnified Party or any of its affiliates (other than claims
for injunctive or equitable relief that are ancillary to a claim for monetary
damages) or (iv) the indemnifying party has failed or is failing to prosecute or
defend vigorously the Third Party Claim.
(l)    Tax Claims. For the avoidance of doubt, the procedures set forth in this
Section 9.04 shall not apply with regard to Covered Loss relating to Taxes, for
which indemnification provisions are set forth in Article VIII.
(m)    Other Claims. In the event any Indemnified Party should have a claim
against any indemnifying party under Section 9.02 or 9.03 that does not involve
a Third Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim with
reasonable promptness to the indemnifying party. Subject to Section 9.01, the
failure by any Indemnified Party so to notify the indemnifying party shall not
relieve the indemnifying party from any liability that it may have to such
Indemnified Party under Section 9.02 or 9.03, except to the extent that the
indemnifying party demonstrates that it has been prejudiced by such failure.
(n)    Mitigation. Purchaser and the Sellers shall cooperate with each other
with respect to resolving any claim or liability with respect to which one party
is obligated to indemnify the other party hereunder, including by making
commercially reasonably efforts to mitigate or resolve any such claim or
liability. In the event that Purchasers or the Sellers shall fail to make such
commercially reasonably efforts to mitigate or resolve any claim or liability,
then notwithstanding anything else to the contrary contained herein, the other
party shall not be required to indemnify any person for any Covered Losses to
the extent that such Covered Losses would reasonably be expected to have been
avoided if Purchaser or the Sellers, as the case may be, had made such efforts.
SECTION 9.05.    No Additional Representations.
(e)    Purchaser acknowledges that it and its representatives have been
permitted access to the books and records, facilities, equipment, Tax Returns,
Contracts, insurance policies (or summaries thereof) and other properties and
assets of the Business that it and its representatives have desired or requested
to see or review, and that it and its representatives have had a full
opportunity to meet with the Business Employees to discuss the Business.
Purchaser acknowledges that (i) none of the Sellers, the Companies or any other
person has made any representation or warranty, expressed or implied, as to the
Business or the accuracy or completeness of any information regarding the
Business furnished or made available to Purchaser and its representatives,
except as expressly set forth in this Agreement or the Seller Disclosure Letter,
(ii) Purchaser has not relied on any representation or warranty from the Sellers
or any other person in determining to enter into this Agreement, except as
expressly set forth in this Agreement or the Seller Disclosure Letter, and (iii)
none of the Sellers or any other person shall have or be subject to any
liability to Purchaser or any other person resulting from the distribution to
Purchaser, or Purchaser’s use of, any such information, including any
information, documents or material made available to Purchaser in any “data
rooms”, management presentations or in any other form in expectation of the
transactions contemplated hereby. Purchaser acknowledges that, should the
Closing occur, Purchaser shall acquire the Subject Shares and the Purchased
Assets without any representation or warranty as to merchantability or fitness
of the assets of the Business for any particular purpose, in an “as is”
condition and on a “where is” basis, except as otherwise expressly set forth in
this Agreement or the Seller Disclosure Letter.
(f)    In connection with the investigation by Purchaser of the Companies,
Purchaser has received or may receive from the Companies certain projections,
forward-looking statements and other forecasts and certain business plan
information. Purchaser acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans,
that Purchaser is familiar with such uncertainties, that Purchaser is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts or plans), and that Purchaser shall have no claim against
anyone with respect thereto. Accordingly, Purchaser acknowledges that neither
the Companies nor any of the Sellers or Sellers Representatives, whether in an
individual, corporate or any other capacity, make any representation, warranty,
or other statement with respect to, and Purchaser is not relying on, such
estimates, projections, forecasts or plans (including the reasonableness of the
assumptions underlying such estimates, projections, forecasts or plans).
SECTION 9.06.    Determination of Loss Amount.
(g)    The amount of any and all Covered Losses under this Article IX will be
determined net of (i) any Tax benefits actually realized by any party seeking
indemnification hereunder arising from the deductibility (or amortization or
capitalization or other tax benefit, etc.) of any such Covered Losses and (ii)
any amounts recovered or recoverable by any party or any affiliate of a party
under or pursuant to any insurance policy, title insurance policy, indemnity,
reimbursement arrangement or Contract pursuant to which or under which such
party or such party’s affiliates is a party or has rights.
(h)    In no event will the Purchaser Indemnitees be entitled to recover or make
a claim for any amounts in respect of consequential, incidental or indirect
damages, lost profits, diminutions in value or punitive damages and, in
particular, no “multiple of profits” or “multiple of cash flow” or other
valuation methodology will be used in calculating the amount of any Covered
Losses (other than for Covered Losses (i) incurred by a Purchaser Indemnitee in
connection with any Third Party Claim or (ii) with respect to any
misrepresentation of or inaccuracy in Section 3.15(g)). Attorney, consultant,
and other professional fees and disbursements incurred by an indemnifying party
in connection with this Article IX will be reasonable and based only on time
actually spent, which will be charged at no more than such professional’s
standard hourly rate. Notwithstanding any other provision of this Agreement to
the contrary, any Covered Loss claimed hereunder will be in good faith in light
of the facts then known regarding such Covered Loss. Purchaser shall have no
right to assert any claim pursuant to this Article IX with respect to any
Covered Loss, cause of action or other claim to the extent it is a Covered Loss,
cause of action or claim with respect to which Purchaser or any of its
affiliates has taken action (or caused action to be taken) to accelerate the
time period in which such matter is asserted or payable for the purpose of
asserting a claim for indemnification hereunder.
(i)    No Purchaser Indemnitee will be entitled to any indemnification under
this Article IX to the extent such matter (i) is taken into account in the
calculation of Final Working Capital or (ii) is reasonably described in the
Seller Disclosure Letter; provided that this Section 9.06(c) shall in no way
limit any indemnification pursuant to Section 9.02(a)(i)(D).
SECTION 9.07.    Adjustments. All payments made pursuant to Articles VIII and IX
shall be treated by the parties hereto on all applicable Tax Returns as an
adjustment to the Purchase Price.
SECTION 9.08.    Subrogation. After any indemnification payment is made pursuant
to this Article IX, the indemnifying party shall, to the extent of such payment,
be subrogated to all rights (if any) of the Indemnified Party against any third
party in connection with the Covered Losses to which such payment relates.
Without limiting the generality of the preceding sentence, any Indemnified Party
receiving an indemnification payment shall execute, upon the written request of
the indemnifying party, any instrument reasonably necessary to evidence such
subrogation rights.
SECTION 9.09.    Environmental Indemnification.
(i)    Purchaser understands and agrees that (i) each Purchaser Indemnitee’s
right to indemnification under ‎Section 9.02(a)(i)(A) for breach of the
representations and warranties contained in ‎Section 3.15 and under Section
9.02(a)(i)(E) for Indemnified Environmental Liabilities shall constitute its
sole and exclusive remedy against the Sellers with respect to any environmental
matter arising out of acts occurring or conditions existing on or prior to
Closing and relating to the past or current facilities, properties or operations
of the Companies and their predecessors, including any such matter arising under
any Environmental Laws and (ii) no Purchaser Indemnitee will have the right to
indemnification under ‎Section 9.02(a)(i)(A) for breach of the representations
and warranties contained in ‎Section 3.15 (other than Section 3.15(g)) if the
Covered Loss for which such right to indemnification is an Indemnified
Environmental Liability. Except as set forth in this Agreement, effective at
Closing, Purchaser hereby waives any right, whether arising at law or in equity,
to seek contribution, cost recovery, damages, or any other recourse or remedy
from the Sellers, and hereby releases the Sellers from any claim, demand or
liability, in each case with respect to any environmental matter arising out of
acts occurring or conditions existing on or prior to Closing and relating to the
past or current facilities, properties or operations of the Companies and their
predecessors.  The Sellers shall have no obligation to indemnify the Purchaser
Indemnitees with respect to Covered Losses arising from any Contamination to the
extent identified as a result of any environmental sampling or testing after the
Closing Date by or on behalf of any Purchaser Indemnitee unless such sampling or
testing is (i) required by any Environmental Law (including any Environmental
Law coming into effect on or after the Closing) or Governmental Entity, (ii)
required by any third party that is legally entitled to do so, including
Boliden, or (iii) incidental to the operation of the business consistent with
the historical operation of the business and would have been undertaken even in
the absence of an indemnity provided hereunder, including such sampling or
testing conducted in connection with changes to the operation of the business as
reflected in Schedule 9.09(a) or otherwise consistent with the scope and type of
historic changes to the operation of the business.  The Sellers’ obligation to
indemnify the Purchaser Indemnitees for any Remedial Action pursuant to this
Agreement shall be limited to such Remedial Action (i) already underway as of
the Closing Date; (ii) reasonably necessary to satisfy the requirements of any
applicable Governmental Entity or Environmental Law in effect as of the Closing;
(iii) reasonably necessary to resolve or avoid any investigation, action, claim,
suit or proceeding by or before a Governmental Entity; (iv) reasonably necessary
to mitigate any imminent and substantial threat to human health or the
environment; or (v) reasonably necessary to comply with the terms of any
contractual obligation or take advantage of a right under a contract existing as
of the Closing; and then only to the extent that such Remedial Action is
undertaken in a reasonably cost effective manner, assuming continued industrial
use of the applicable Business Property (and industrial or non-industrial use,
as applicable, of any affected groundwater, sediments, surrounding properties or
other impacted areas) and employing risk-based standards and institutional
controls where available and reasonably appropriate under the specific
circumstances.
(j)    The Sellers shall have no liability for indemnification pursuant to
Section 9.02(a)(i)(E) with respect to Indemnified Environmental Liabilities
unless a claim for such Indemnified Environmental Liabilities is asserted prior
to the fifth year anniversary of the Closing Date.
(k)    In the event the Sellers make any indemnification payments to any
Purchaser Indemnitee pursuant to Section 9.02(a)(i)(A) for any breach of the
representations and warranties set forth in Section 3.15 (Environmental Matters)
or to Section 9.02(a)(i)(E) for Indemnified Environmental Liabilities that is
reasonably determined to be a result of Contamination existing (i) at the
“Leased Land” (as that term is defined in that certain lease agreement (“Site
Lease”) dated October 7, 1994 by and between Outokumpu Kokkola Zinc Oy, Kokkola
Chemicals Oy, Outokumpu Metals & Resources Oy and OM Group, Inc., as amended;
and (ii) prior to December 11, 1991 (“Pre-1991 Contamination”), then Purchaser
agrees to cause OMG Kokkola Chemicals to use reasonable good faith efforts to
pursue and exhaust such remedies as are available to it pursuant to the Site
Lease with respect to such Pre-1991 Contamination.


(i)    If in connection with the foregoing OMG Kokkola Chemicals recovers any
amounts pursuant to its rights under the Site Lease for damages suffered or
incurred in connection with such Pre-1991 Contamination, then the Purchaser
Indemnitees shall promptly reimburse the Sellers for any indemnity payments
previously made to Purchaser Indemnitees by the Sellers for such Pre-1991
Contamination but only up to such amounts received by OMG Kokkola Chemicals
under the Site Lease, net of any expenses incurred in connection with the
pursuit and recovery of such amounts. 
(ii)    At any time within 30 days following notice by Purchaser of its
determination to pursue its rights under the Site Lease, the Sellers may at
their election assume the prosecution of OMG Kokkola Chemicals' enforcement of
the Site Lease pursuant to this Section 9.09(c) with counsel selected by them
reasonably acceptable to Purchaser; provided however that (A) Purchaser shall
have the right to participate in the prosecution thereof and to employ separate
counsel at its own expense, (B) Purchaser shall have the right to review and
approve any significant filings, decisions or settlement agreements made or
entered into in connection with such prosecution, and (C) Purchaser shall have
the right to assume control of such prosecution if the Sellers fail to prosecute
vigorously such remedies as are available under the Site Lease.
(iii)    From and after the Closing until the later of (A) the expiration of the
survival period set forth in Section 9.01(a) applicable to the representations
and warranties contained in Section 3.15 (Environmental Matters) or (B) the
satisfaction or other resolution of any indemnification claim pursuant to
Section 3.15 (Environmental Matters) or Section 9.02(a)(i)(E) pending as of such
expiration, Purchaser shall not, and shall cause OMG Kokkola Chemicals to not,
repudiate, impair or limit any right to indemnification available pursuant to
the Site Lease for Contamination.
ARTICLE X    

General Provisions
SECTION 10.01.    Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party without the prior
written consent of the other parties hereto; provided, however, that (a) any
party may assign or transfer its right and obligations under this Agreement, in
whole or from time to time in part, to one or more of its affiliates at any time
and (b) in connection with a Sale Event, Purchaser may assign or transfer its
rights and obligations under this Agreement in whole to a Kokkola Transferee,
including all rights and obligations of Purchaser, Purchaser Guarantor and all
post-Closing obligations of Purchaser; provided further, however that no such
assignment or transfer shall relieve such party of its obligations hereunder or
enlarge, alter or change any obligation of any other party hereto or due to such
party. Any attempted assignment or transfer in violation of this Section 10.01
shall be void. If Purchaser assigns or transfers its rights and obligations
under this Agreement to a Kokkola Transferee in connection with a Sale Event,
Purchaser shall (x) use commercially reasonable efforts to ensure that during
each Earn-out Year the Business will be provided an adequate supply of raw
material feed in order for the Business to operate in the ordinary course
consistent with past practice taking into account applicable current market
conditions and (y) provide OMG with true and complete copies of all executed
transaction documents related to such Sale Event as may be reasonably requested
by OMG. For clarity, the parties acknowledge and agree that prior to the Closing
Date Koboltti Chemicals Holdings Limited intends to specify a newly formed,
wholly owned subsidiary that will be organized under the laws of Finland to act
as “Purchaser” hereunder. For the avoidance of doubt, Purchaser Guarantor’s
obligations under Section 10.13 shall remain in full force and effect
notwithstanding any assignment or transfer pursuant to this Section 10.01.
SECTION 10.02.    No Third-Party Beneficiaries. Except as provided in Articles
VIII and IX, this Agreement is for the sole benefit of the parties hereto and
their permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any person, other than the parties hereto and such assigns,
any legal or equitable rights hereunder.
SECTION 10.03.    Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and sent by facsimile, by electronic mail, by nationally recognized overnight
courier service or by registered mail and shall be deemed given and effective on
the earliest of (i) the date of transmission, if such notice or communication is
delivered via electronic mail at the email address specified in this Section
10.03 or facsimile at the facsimile telephone number specified in this Section
10.03, in either case, prior to 5:00 p.m. (New York City time) on a business day
and, in each case, a copy is sent on such business day by nationally recognized
overnight courier service, (ii) the business day after the date of transmission,
if such notice or communication is delivered via electronic mail at the email
address specified in this Section 10.03 or facsimile at the facsimile telephone
number specified in this Section 10.03, in each case, later than 5:00 p.m. (New
York City time) on any date and earlier than 12 midnight (New York City time) on
the following date and a copy is sent no later than such date by nationally
recognized overnight courier service, (iii) when received, if sent by nationally
recognized overnight courier service (other than in the cases of clauses (i) and
(ii) above), or (iv) upon actual receipt by the party to whom such notice is
required to be given if sent by registered mail. The address for such notices
and communications shall be as follows:
(a)    if to Purchaser, to:
c/o Freeport-McMoRan Copper & Gold Inc.
333 N. Central Avenue
Phoenix, Arizona 85004 USA
Facsimile No.: (602) 453-1634
Email:    Dan_Kravets@FMI.com
Ann_Hayward@FMI.com
Attention: Dan P. Kravets


with copies to:
c/o Freeport-McMoRan Copper & Gold Inc.
333 N. Central Avenue
Phoenix, Arizona 85004 USA
Facsimile No.: (602) 366-7691
Attention:    General Counsel
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Telephone No.: (212) 450-4000
Facsimile No.:     (212) 701-5800
Email: paul.kingsley@davispolk.com
Attention: Paul R. Kingsley, Esq.
(b)    if to the Sellers, to:
OM Group, Inc.
127 Public Square
1500 Key Tower
Cleveland, OH 44114
Telephone No.: (216) 263-7465
Facsimile No.: (216) 263-7757
Email: Valerie.Sachs@omgi.com
Attention: Valerie Gentile Sachs, Esq.
with a copy to:
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Telephone No.: (216) 586-3939
Facsimile No.: (216) 579-0212
Email: jpdougherty@jonesday.com
Attention:    James P. Dougherty, Esq.
SECTION 10.04.    Interpretation; Exhibits and Schedules; Certain Definitions.
The following provisions shall be applied wherever appropriate herein: (i)
“herein,” “hereby,” “hereunder,” “hereof” and other equivalent words shall refer
to this Agreement as an entirety and not solely to the particular portion of
this Agreement in which any such word is used; (ii) all definitions set forth
herein shall be deemed applicable whether the words defined are used herein in
the singular or the plural; (iii) wherever used herein, any pronoun or pronouns
shall be deemed to include both the singular and plural and to cover all
genders; (iv) all accounting terms not specifically defined herein shall be
construed in accordance with GAAP; (v) this Agreement shall be deemed to have
been drafted by the parties and this Agreement shall not be construed against
any party as the principal draftsperson hereof; (vi) any references herein to a
particular Section, Article, Exhibit or disclosure letter means a Section or
Article of, or an Exhibit or disclosure letter to, this Agreement unless another
agreement is specified; (vii) all references or citations in this Agreement to
Law, statutes or regulations or Law, statutory or regulatory provisions shall,
when the context requires, be considered citations to such statutes,
regulations, or provisions directly or indirectly superseding such statutes,
regulations, or provisions; (viii) the Exhibits and disclosure letters attached
hereto are incorporated herein by reference and shall be considered part of this
Agreement; (ix) the headings in this Agreement are for convenience of
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof; (x)
unless otherwise expressly provided, wherever the consent of any person is
required or permitted herein, such consent may be withheld in such person’s sole
and absolute discretion; (xi) including” means “including, without limitation;”
(xii) all references to “dollars” or “$” shall be deemed references to the
lawful money of the United States of America and (xiii) the word “extent” in the
phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase does not mean simply “if.” The disclosure of any matter
or item in any disclosure letter hereto shall not be deemed to constitute an
acknowledgement that any such matter is required to be disclosed or is otherwise
material. Any matter set forth in any provision, subprovision, section or
subsection of any disclosure letter hereto shall only be deemed to be an
exception to (or, as applicable, a disclosure for the purposes of) (A) the
representations and warranties (or covenants, as applicable) of the relevant
party that are contained in the corresponding Section of this Agreement and (B)
any other representations and warranties (or covenants, as applicable) that are
contained in this Agreement, but only if the relevance of that reference as an
exception to (or a disclosure for the purposes of) such representations and
warranties (or covenants, as applicable) would be reasonably apparent. Any
capitalized terms used in any Exhibit or disclosure letter but not otherwise
defined therein, shall have the meaning as defined in this Agreement.
(g)    For all purposes hereof:
“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities, by Contract or otherwise; provided, however,
that for the avoidance of doubt, with respect to Purchaser, “affiliate” shall be
deemed to include each of (i) Freeport-McMoRan Copper & Gold Inc. and (ii)
Lundin Mining Corporation.
“Applicable Anti-Corruption Laws” means all applicable anti-bribery,
anti-corruption, and anti-money laundering Laws, including U.S. Foreign Corrupt
Practices Act of 1977 (as amended).
“Balance Sheet” means the pro forma unaudited balance sheet of the Business as
at June 30, 2012.
“Boliden Permit” means the decision issued by the Environmental Permit Agency of
Western Finland on 15 May 2008 (decision number 15/2008/1) as amended by Vaasa
Administrative Court on 11 October 2011 (decision number 11/0274/1) and the
Supreme Administrative Court on 11 October 2012 (KHO 11.10.2012 t. 2756) and the
decision issued by the Environmental Permit Agency of Western Finland on 23
December 2009 (decision number 58/2009/1) as amended by Vaasa Administrative
Court on 11 October 2011 (decision number 11/0277/1) and the Supreme
Administrative Court on 11 October 2012 (KHO 11.10.2012 t. 2755).


“Business” means the business operations of the Companies and the Purchased
Assets.
“business day” means any day, other than a Saturday or Sunday, on which
commercial banks are not required or authorized to close in the City of New
York.
“Business Employee” means (i) any employee of the Sellers or any of their
affiliates who is employed solely in connection with the Business or any such
individual who is on short-term disability leave, authorized leave of absence,
military service or lay-off with recall rights as of the Closing and (ii) those
employees of the Sellers or their affiliates who are listed in Section 10.04(b)
of the Seller Disclosure Letter.
“Business Intellectual Property” means all Owned Intellectual Property and
Licensed Intellectual Property.
“Business Material Adverse Effect” means a material adverse effect on the
business, condition (financial or otherwise), results of operations, assets or
liabilities of the Business, taken as a whole; provided, however, that any such
effect resulting or arising from or relating to any of the following matters
shall not be considered when determining whether a Business Material Adverse
Effect has occurred or would be reasonably likely to occur: (i) the general
conditions in the industries in which the Business operates (including changes
in cobalt prices or), including competition in any of the geographic areas in
which the Business operates or developments or changes therein; (ii) any
conditions in the general economy in any of the geographic areas in which the
Business operates or developments or changes therein; (iii) political
conditions, including acts of war (whether or not declared), armed hostilities
and terrorism, or developments or changes therein; (iv) any conditions resulting
from natural or manmade disasters or other Acts of God; (v) compliance by the
Sellers with their covenants and agreements contained in this Agreement; (vi)
the failure of the financial or operating performance of the Business to meet
internal projections or budgets for any period prior to, on or after the date of
this Agreement (provided that the effects, events, circumstances and conditions
underlying such failure may be considered in determining whether a Business
Material Adverse Effect has occurred); (vii) any action taken or omitted to be
taken by or at the request or with the consent of Purchaser; or (viii) the
announcement of this Agreement or the transactions contemplated hereby
(including any action by a Governmental Entity with respect to any Contract or
Permit of any of the Companies); provided further, however, that with respect to
clauses (i), (ii), (iii) and (iv), effects shall be considered to the extent
that they disproportionately affect the Business relative to other participants
in any industry in which the Business operates.
“Cash on Hand” means, as of the close of business on the Closing Date, all cash,
all cash equivalents and marketable securities of the Companies, as determined
based on principles, practices and methodologies consistent with those used to
prepare the Financial Statements.
“Certified Indebtedness” means all indebtedness for borrowed money (including
the current portion thereof) of the Companies, and any and all accrued interest,
prepayment premiums, make-whole premiums or penalties and fees or expenses
associated with the prepayment of such indebtedness.
“Code” means the Internal Revenue Code of 1986, as amended, or successor statute
then in effect.
“Company Plan” means any Employee Plan that is sponsored, maintained or entered
into by the Companies or will otherwise impose any continuing obligations or
liabilities on the Companies, Purchaser or any of its affiliates.
“Contamination” means the emission, discharge or release of any Hazardous
Material to, on, onto or into the environment and the physical effects of such
emission, discharge or release on the environment, including the presence,
existence, or threatened presence or existence of any such Hazardous Material.
“Contract” means any written contract, lease, license, loan or credit agreement,
indenture, agreement, arrangement, commitment or other legally binding
arrangement.
“Covered Loss” means any and all losses, liabilities (excluding contingent
liabilities), claims, fines, deficiencies, damages, obligations, payments
(including those arising out of any settlement, judgment or compromise relating
to any Proceeding), costs and expenses (including interest and penalties due and
payable with respect thereto and reasonable attorneys’, consultants’ and
accountants’ fees and any other reasonable out-of-pocket expenses), including
any of the foregoing arising under, out of or in connection with any Proceeding,
Judgment or award of any arbitrator of any kind, or any Law or Contract;
provided, however, that Covered Loss with respect to Section 9.02(a)(i)(A) and
Section 9.03(a)(i)(A) excludes any loss or liability having an aggregate value
of less than $50,000.
“Environmental Laws” means, collectively, any and all Laws, Judgments or Permits
relating in any way to Contamination, any Hazardous Material, the environment
(indoor and outdoor), natural resources, or protection of health and safety,
including those relating to exposures or threatened exposures of any person to,
or emissions, discharges, releases, or threatened emissions, discharges or
releases to, on, in, under, from, onto or into the environment of, any Hazardous
Material, including, without limitation the European Union Regulation of 18
December 2006 known as the Registration, Evaluation, Authorisation and
Restriction of Chemicals Regulation, or REACH, as amended.
“Environmental Liability” means any and all Liabilities, losses, claims,
penalties, damages, costs and expenses of whatever nature or kind, known or
unknown, contingent or otherwise, relating in any way to compliance with, or
arising under or from, any Environmental Law or arising under any theory of law
or equity and relating to, or arising from, Contamination or the use, treatment,
storage, disposal, transport, generation, management, release, emission,
discharge, or handling of, or exposure to, any Hazardous Material.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Governmental Entity” means any transnational, national, state, local or foreign
government or any court of competent jurisdiction, regulatory or administrative
agency or commission or other governmental authority, official or
instrumentality, domestic or foreign, including any political subdivision
thereof.
“Government Official” means any person qualifying as a public official or a
“foreign official” under countries where the Companies are organized, or any
other nation in which the Business does business, including (a) a person holding
an official position, such as an employee, officer, or director, with any
Governmental Entity; (b) any individual “acting in an official capacity”, such
as a delegation of authority, from a Governmental Entity to carry out official
responsibilities, including a specific project assignment; and (c) an official
of a Public International Organization such as the United Nations, the World
Bank, the International Monetary Fund, or regional development banks, such as
the African Development Bank and the European Bank for Reconstruction and
Development.
“Hazardous Material” means any element, substance, chemical, compound or mixture
whether solid, liquid or gaseous, that: (a) is subject to regulation of any kind
by any Governmental Entity or statutory or regulatory body with regard to the
environment or protection of health and safety or otherwise under environmental
Laws; or (b) the exposure, presence or existence to or of which shall at any
time give rise to any Environmental Liability; including without limitation,
petroleum, its derivatives, by-products and other hydrocarbons, asbestos,
asbestos-containing materials, lead, lead-based products and toxic mold.
“Immediate Family” means, with respect to an individual, a child, stepchild,
parent, stepparent, sibling or current spouse, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, and includes any
adoptive relationships.
“Indebtedness” means (i) all obligations for borrowed money, (ii) all
obligations evidenced by notes, bonds, debentures, mortgages, deeds of trusts or
other instruments, (iii) all obligations for the deferred purchase price of
property or services (other than current liabilities incurred in the ordinary
course of business that are taken into account in the calculation of Net Working
Capital), (iv) all commitments by which a person assures a creditor against loss
(including contingent reimbursement obligations regarding letters of credit, to
the extent drawn), (v) all obligations under capitalized leases, (vi) all
guarantees (other than product warranties made in the ordinary course of
business), including guarantees of any items set forth in clauses (i) through
(v) and, with respect to any person, any financial liability of another person
that is recourse to such person or any of its assets or that is otherwise its
legal liability or that is secured in whole or in part by the assets of such
person (whether or not such obligation is assumed by such person), and (vii) all
outstanding prepayment premiums, if any, and accrued interest, fees and expenses
related to any of the items set forth in clauses (i) through (vi).
“Indemnified Environmental Liability” means any Liability for Remedial Action,
or any Liability in respect of, arising out of or involving any Third Party
Claim, that arises in connection with or in any way relates to any Contamination
at, on or under, or migrating from, any Business Property or attributable to any
Hazardous Material resulting from the operation of the Business or from
operations at or on any Business Property, in each case prior to the Closing
Date and whether or not such Contamination is disclosed in the Seller Disclosure
Letter.
“Intellectual Property” means any and all of the following, whether or not
registered: patents, patent applications and other statutory invention
registrations; trademarks, service marks, trade names, brand names, trade dress,
slogans, logos, Internet domain names, uniform resource locators and all other
source identifiers, and the goodwill associated with any of the foregoing;
inventions (whether patentable or not), industrial designs, design rights,
discoveries, improvements, ideas, designs, models, formulae, patterns,
compilations, data collections, drawings, blueprints, mask works, devices,
methods, techniques, processes, know-how, proprietary information, customer
lists, software, technical information and trade secrets; copyrights,
copyrightable works, and rights in databases and data collections; other
intellectual or industrial property rights and foreign equivalent or counterpart
rights and forms of protection of a similar or analogous nature to any of the
foregoing or having similar effect in any jurisdiction throughout the world; and
registrations and applications for registration of any of the foregoing,
including any renewals, extensions, continuations (in whole or in part),
divisional, re‑examinations or reissues or equivalent or counterpart thereof;
and all documentation and embodiments of the foregoing; and all rights to sue or
recover and retain damages, costs and attorneys’ fees for past, present or
future infringement, misappropriation or other violation of any of the
foregoing.
“Inventory” means raw materials, work-in-process, finished goods, supplies and
other inventories of the Business.
“Judgment” means any judgment, injunction, order or decree of any Governmental
Entity.
“Knowledge” means the knowledge, with respect to the Sellers, of any person
listed in Section 10.04(b) of the Seller Disclosure Letter, and with respect to
Purchaser, of any executive officer of Purchaser or Purchaser Guarantor.
“Law” means any constitution, treaty, convention, ordinance, code, order,
injunction, Judgment, agreement with, Permit, restriction, decree, ruling,
statute, law (including common law), ordinance, rule, regulation or similar
requirement enacted, adopted, promulgated or applied by any Governmental Entity.
“Labor Agreements” mean any and all Contracts, collective bargaining agreements
and other labor agreements between any of the Companies or the Sellers on behalf
of the Business, on the one hand, and any certified or lawfully recognized labor
organization representing Business Employees employed by any of the Companies,
on the other hand.
“Liability” means any liability, cost, expense, debt or obligation of any kind,
character, or description, and whether known or unknown, accrued, absolute,
determined, determinable, contingent or otherwise, and regardless of when
asserted or by whom.
“Licensed Intellectual Property” means all Intellectual Property owned by third
parties (x) the licenses, sublicenses and other rights to which are included in
the Purchased Assets or (y) licensed, sublicensed or otherwise made available to
any of the Companies.
“Lien” means any mortgage, deed of trust, lien, license, pledge, hypothecation,
attachment, levy, right of first offer, right of first refusal, security
interest, charge, easement, lease, sublease, covenant, right of way, option,
claim, restriction, encumbrance or other adverse claim of any kind, in each case
whether voluntarily incurred or arising by operation of Law, other than
restriction on transfer pursuant to applicable securities Laws.
“Net Working Capital” means the current assets of the Business on a consolidated
basis, minus the current liabilities of the Business on a consolidated basis, in
each case, as calculated in accordance with GAAP and taking into account the
categories of exclusions set forth under the column “Exclusions” on the Working
Capital Statement.
“OMG Finland” means OMG Finland Oy, a limited company organized under the laws
of Finland.
“OMG Finland Business Employees” means the Employees of OMG Finland, as set
forth on Section 10.04(b) of the Seller Disclosure Schedule.
“Owned Intellectual Property” means all Intellectual Property (x) included in
the Purchased Assets or (y) owned, or purported to be owned, by the Companies.
“Permitted Liens” means (i) mechanics’, carriers’, workmen’s, repairmen’s Liens
arising or incurred in the ordinary course of business, which are not yet due
and payable and Liens for Taxes that are not due and payable or that may
thereafter be paid without penalty (and for which adequate accruals or reserves
have been established on the Balance Sheet), (ii) Liens that secure obligations
that are reflected as liabilities on the Balance Sheet (other than Liens
encumbering any Business Property), (iii) other minor imperfections of title or
encumbrances, if any, (iv) leases, subleases and similar agreements set forth in
Section 3.06 of the Seller Disclosure Letter, (v) easements, covenants,
rights-of-way and other similar restrictions, (vi) (A) zoning, building and
other similar restrictions and (B) Liens that have been placed by any developer,
landlord or other third party on property over which the Business has easement
rights or on any Leased Property and subordination or similar agreements
relating thereto, provided that, in the case of matters described in clauses
(iii), (v), and (vi), individually or in the aggregate, such matters do not
materially impair or interfere with, and would not reasonably be expected to
materially impair or interfere with, the continued use and operation of the
assets to which they relate in the conduct of the Business as presently
conducted.
“person” means any individual, firm, corporation, partnership, limited liability
company, association, trust, joint venture, Governmental Entity or other entity.
“Post-Closing Tax Period” means all taxable periods or portions thereof
beginning after the Closing Date; if a taxable period begins on or prior to the
Closing Date and ends after the Closing Date, then the portion of the taxable
period that begins immediately after the Closing Date shall constitute a
Post-Closing Tax Period.
“Pre-Closing Tax Period” means all taxable periods or portions thereof ending on
or before the Closing Date; if a taxable period begins on or prior to the
Closing Date and ends after the Closing Date, then the portion of the taxable
period that ends on and includes the Closing Date shall constitute a Pre-Closing
Tax Period.
“Proceeding” means any claim, audit, investigation, action, suit or proceeding,
whether judicial, administrative, criminal or arbitral, by or before any
Governmental Entity.
“Purchaser Guarantor Change of Control” means (a) any person becomes the
beneficial owner of equity securities of Purchaser Guarantor representing 50% or
more of the combined voting power of Purchaser Guarantor’s then outstanding
securities; (b) the consummation of a merger or consolidation of Purchaser
Guarantor with any other person; or (c) the consummation of a sale or
disposition of all or substantially all of the assets of Purchaser Guarantor to
any other person.
“Purchaser Material Adverse Effect” means a material adverse effect,
individually or in the aggregate, on the ability of Purchaser to (i) perform its
obligations under this Agreement or (ii) consummate the Acquisition and the
other transactions contemplated hereby.
“Related Party” means, with respect to any person, any of the following: (i) any
executive officer, director, manager or trustee of such person; (ii) any
affiliate or “associate” (as such term is defined in the rules and regulations
promulgated under the 1933 Act) of such person; (iii) any Immediate Family
member of any of the foregoing persons; or (iv) any trust or other similar
entity created or operating for the benefit of any person referred to in the
foregoing clauses (i) through (iii).
“Remedial Action” means any investigation, remediation, clean up, abatement,
removal or monitoring (or words of similar import) of Hazardous Materials.
“Retention Agreements” means any retention agreements entered into between OMG
and a Business Employee.
“Sale Event” means any transaction pursuant to which a person (other than a
wholly-owned subsidiary of Purchaser Guarantor) (a “Kokkola Transferee”)
acquires, directly or indirectly (other than as a result of a Purchaser
Guarantor Change of Control), (a) a majority of the capital stock or other
equity interests of OMG Kokkola Chemicals (whether by merger, consolidation,
joint venture sale or transfer of capital stock or otherwise) or (b) all or
substantially all of the assets of OMG Kokkola Chemicals, in the case of either
of the foregoing, in one or more transactions.
“Seller Plan” means any Employee Plan that is sponsored, maintained or entered
into by Seller or any of its affiliates other than the Companies.
“Sellers Representative” means any officer, director or employee of or any
investment banker, attorney, accountant or other advisor or representative of,
the Sellers or any of their affiliates.
“Seller Retained Indemnified Liabilities” means (i) any Liability arising out of
or relating to the termination of Contracts pursuant to Section 5.12(b), (ii)
any Liability arising out of or relating to any Contract as in effect as of or
prior to the Closing, and the performance thereof, between any of the Companies,
on the one hand, and a Seller Retained Indemnified Liability Party, on the other
hand (other than Liabilities arising pursuant to the terms of the applicable
Contract), and (iii) any Liability arising out of or relating to service by any
Business Employee as a director or officer of a Seller Retained Indemnified
Liability Party.
“Seller Retained Indemnified Liability Party” means either of (i) Groupement
pour le Traitement du Terril de Lubumbashi Limited or (ii) Key Professional
Services Limited.
“Sellers Material Adverse Effect” means a material adverse effect, individually
or in the aggregate, on the ability of the Sellers (i) to perform their
respective obligations under this Agreement, or (ii) to consummate the
Acquisition and the other transactions contemplated hereby.
“Target Working Capital” means $150,046,000.
“Transfer Taxes” means all sales (including bulk sales), use, transfer,
recording, ad valorem, privilege, documentary, gross receipts, registration,
conveyance, excise, license, stamp or similar Taxes and fees arising on the
transactions effectuated pursuant to this Agreement and, with respect to the
Finland Security Transaction Tax, exclusive of any interest, penalty, or
addition to tax thereon (all of which shall be borne by Purchaser).
“Working Capital Statement” means the unaudited Net Working Capital statement
set forth in Section 10.04(c) of the Seller Disclosure Letter.
(h)    Location of Additional Defined Terms. Set forth below is a list of terms
defined elsewhere in this Agreement:
Term
Section
Accounting Firm
1.10(b)
Acquisition
1.02
Agreement
Preamble
Allocation Statement
1.07
Antitrust Laws
5.05(d)
Assumed Liabilities
1.04
Balance Sheet
3.04
Balance Sheet Date
3.05(a)
Base Purchase Price
1.07(a)
Boliden
3.15(g)
Business Property
3.06
Chemicals Europe Shares
Recitals
Closing
1.08
Closing Date
1.08
Cobalt Alloy Sales Agreement
1.09(a)(v)
Companies
Recitals
Company Return
3.10(h)
Confidentiality Agreements
5.03(a)
Crisolteq
Recitals
Crisolteq Shares
Recitals
Deductible
9.02(b)
Discovery Period
9.04(b)
Distribution Agreement
1.09(a)(vi)
Earn-out Payment
Exhibit A
Employee Plan
3.12(a)
End Date
7.01(a)(iv)
Estimated Cash on Hand
1.09(a)(i)
Europe Shares
Recitals
Excluded Assets
1.03
Excluded Liabilities
1.05
Filing Deadline
5.05(c)
Financial Statements
3.04
Final Cash on Hand
1.10(a)
Final Working Capital
1.10(a)
Final Working Capital Statement
1.10(a)
Finland Security Transaction Tax
8.01(c)
General Enforceability Exceptions
2.02
Guarantee
5.15
Indemnified Party
9.04(a)
Insurance Plans
5.07(g)
Kokkola Transferee
10.04(b)
Leased Property
3.06
Material Contracts
3.09(b)
Name Transition Period
5.09(b)
Names
5.09(a)
Non-US Employee Plan
3.12(a)
OMG
Preamble
OMG Americas
Preamble
OMG Europe
Recitals
OMG Europe Shares
Recitals
OMG Harjavalta
Preamble
OMG Japan
Recitals
OMG Japan Shares
Recitals
Owned Property
3.06
Permits
3.14(b)
Personal Property Lease
3.05(a)
Policies
3.19
Pre-1991 Contamination
9.09(c)
Purchase Price
1.07(a)
Purchased Assets
1.02
Purchaser
Preamble
Purchaser Fundamental Representations
9.01(a)
Purchaser Guarantor
Preamble
Purchaser Indemnitees
8.02(a)
Purchaser Obligations
10.13
Purchaser Tax Act
8.02(a)
QSI
Recitals
QSI Shares
Recitals
Registered Intellectual Property
3.07(a)
Restricted Business
5.13(a)
Seller Group
3.10(h)
Sellers
Preamble
Seller Disclosure Letter
Article III
Seller Fundamental Representations
9.01(a)
Seller Indemnitees
8.02(b)
Services Agreement
1.09(a)(vii)
Site Lease
9.09(b)
Straddle Period
8.01(b)
Subject Agreement
5.01(xii)(B)
Subject Shares
Recitals
Tax Asset
3.10(h)
Tax Authority
3.10(h)
Tax Claim
8.02(c)(i)
Tax Grant
3.10(h)
Tax Loss
8.02(a)
Tax Return
3.10(h)
Tax Sharing Agreement
3.10(h)
Taxes
3.10(h)
Taxing Authority
3.10(h)
Third Party Claim
9.04(a)
Transferred Employees
5.07(b)
Transition Services Agreement
1.09(a)(iv)
U.S. Allocation
8.01(f)
Voting Company Debt
3.02
 
 

SECTION 10.05.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each party and delivered to the other party.
SECTION 10.06.    Entire Agreement. This Agreement (including the Seller
Disclosure Letter and Exhibits) and the Confidentiality Agreements contain the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter. None of the parties shall be liable or bound to
any other party in any manner by any representations, warranties or covenants
relating to such subject matter except as specifically set forth herein
(including the Seller Disclosure Letter and Exhibits) or in or the
Confidentiality Agreements.
SECTION 10.07.    Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto. By an instrument in writing Purchaser, on the one hand, or the Sellers,
on the other hand, may waive compliance by the other with any term or provision
of this Agreement that such other party was or is obligated to comply with or
perform.
SECTION 10.08.    Severability. If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other persons or circumstances.
SECTION 10.09.    Governing Law and Jurisdiction.
(d)    This Agreement and all disputes or controversies arising out of or
relating to this Agreement or the transactions contemplated by this Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without regard to the laws of any other jurisdiction that
might be applied because of the conflicts of law principles of the State of New
York (other than Section 5-1401 of the New York General Obligations Law).
(e)    The parties agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to seek an injunction or injunctions or other
appropriate equitable relief to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any New York
State court sitting in New York County or, if subject matter jurisdiction
exists, in the United States District Court for the Southern District of New
York, this being in addition to any other remedy to which they are entitled at
Law or in equity, and the parties hereby waive in any such proceeding the
defense of adequacy of a remedy at Law and any requirement for the securing or
posting of any bond or any other security related to such equitable relief. In
addition, each of the parties hereto (i) submits to the personal jurisdiction of
any New York State court sitting in New York County or the United States
District Court for the Southern District of New York in the event any dispute
(whether in contract, tort or otherwise) arises out of this Agreement, (ii)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court and (iii) agrees that it
will not bring any action relating to this Agreement in any court other than any
New York State court sitting in New York County or, if subject matter
jurisdiction exists, in the United States District Court for the Southern
District of New York.
SECTION 10.10.    Attorney-Client Privilege and Conflict Waiver. Jones Day has
represented the Sellers and their affiliates. All of the parties recognize the
commonality of interest that exists and will continue to exist until Closing,
and the parties agree that such commonality of interest should continue to be
recognized after the Closing. Specifically, the parties agree that (i) Purchaser
shall not, and shall cause the Companies not to, seek to have Jones Day
disqualified from representing the Sellers, the Seller Indemnitees and their
respective affiliates in connection with any dispute that may arise between the
Sellers, the Seller Indemnitees or their respective affiliates and Purchaser or
the Companies in connection with this Agreement or the transactions contemplated
hereby and (ii) in connection with any such dispute that may arise between the
Sellers, the Seller Indemnitees or their respective affiliates and Purchaser,
the Sellers, the Seller Indemnitees or their respective affiliates involved in
such dispute (and not Purchaser) will have the right to decide whether or not to
waive the attorney-client privilege that may apply to any communications between
any Seller and Jones Day that occurred before the Closing.
SECTION 10.11.    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH
PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
10.11.
SECTION 10.12.    Translation. This Agreement has been executed in the English
language. If this Agreement is translated into another language, the English
language text shall in any event prevail.
SECTION 10.13.    Purchaser Guarantor. Purchaser Guarantor hereby irrevocably
and unconditionally guarantees to the Sellers the prompt and complete
performance by Purchaser of all of Purchaser’s obligations and covenants
required by this Agreement, including the due and punctual payment of all
amounts which are or may become due and payable by Purchaser hereunder,
including any Earn-out Payment provided for pursuant to Exhibit A, when and as
the same shall become due and payable (collectively, the “Purchaser
Obligations”), in accordance with the terms hereof. Purchaser Guarantor
acknowledges and agrees that, with respect to all Purchaser Obligations to pay
money, such guaranty shall be a guaranty of payment and performance and not of
collection and shall not be released, discharged, mitigated, impaired or
affected by:
(vi)    any dissolution, insolvency, bankruptcy, liquidation, winding-up or
other proceeding affecting the Purchaser, Purchaser Guarantor;
(vii)    any unenforceability or invalidity in respect of any obligations of
Purchaser under this Agreement or any other document or instrument;
(viii)    any change in the existence, control, capital structure or
constitution of Purchaser or Purchaser Guarantor, or any merger, amalgamation or
reorganization of Purchaser or Purchaser Guarantor;
(ix)    any extensions of time, indulgences or modifications which the Sellers
or any of their affiliates may extend to or make with Purchaser in respect of
the performance of the obligations guaranteed hereunder (except to the extent
that such indulgences or modifications affect the obligations guaranteed
hereunder);
(x)    any amendment, modification, supplement or replacement of this Agreement
or any other document or instrument (except to the extent that such amendment,
modification, supplement or replacement affects the obligations guaranteed
hereunder);
(xi)    the occurrence of any change in the Laws of any jurisdiction or by any
present or future action of any Governmental Entity amending, varying, reducing
or otherwise affecting, or purporting to amend, vary, reduce or otherwise
affect, any of the obligations guaranteed hereunder or the obligations of
Purchaser Guarantor under this guarantee; and
(xii)    any other circumstance (other than payment and/or satisfaction in full
of the obligation guaranteed hereunder) that might otherwise constitute a legal
or equitable discharge of Purchaser under this Agreement or of Purchaser
Guarantor in respect of its obligation hereunder.
(b)    If Purchaser shall default in the due and punctual performance of any
Purchaser Obligation, including the full and timely payment of any amount due
and payable pursuant to any Purchaser Obligation, Purchaser Guarantor will
forthwith perform or cause to be performed such Purchaser Obligation and will
forthwith make full payment of any amount due with respect thereto at its sole
cost and expense.
(c)    Purchaser Guarantor represents and warrants that (i) Purchaser Guarantor
has full power and authority to execute, deliver and perform this Agreement,
(ii) the execution, delivery and performance of this Agreement by Purchaser
Guarantor has been duly authorized by all necessary corporate action by the
Purchaser Guarantor, (iii) this Agreement has been duly and executed and
delivered by Purchaser Guarantor and this Agreement constitutes its valid and
binding obligation, enforceable against Purchaser Guarantor in accordance with
its terms, subject to the General Enforceability Exceptions.


[Signature Page Follows]
IN WITNESS WHEREOF, the Sellers and Purchaser have duly executed this Agreement
as of the date first written above.
OMG HARJAVALTA CHEMICALS HOLDING BV
by
        
Name:
Title:
by
        
Name:
Title:
OMG AMERICAS, INC.
by
        
Name:
Title:
OM GROUP, INC.
by
        
Name:
Title:
KOBOLTTI CHEMICALS HOLDINGS LIMITED
by
        
Name:
Title:
FREEPORT-MCMORAN CORPORATION
by
    
Name:
Title:




Exhibit A
Earn-out Payments
Article I
Definitions
SECTION 1.01.    Definitions. The following terms, as used herein, have the
following meanings:
“Cobalt Revenue” means, with respect to the Business for any period, the gross
amount of revenue from sales of cobalt products for such period, in arm’s length
sales by the Business, excluding (i) all amounts received from resale of cobalt
metal, (ii) all by-product revenue, such as, but not limited to, copper, nickel
and germanium, (iii) all metal additive revenue components of cobalt products,
such as, but not limited to, nickel and manganese and (iv) all other revenue of
the Business. For the avoidance of doubt, cobalt revenue from tolling, or
“recycle”, of metal provided by customers and refined at Kokkola does not
include any “pass-through” of metal raw material cost, and only includes the
value-added and applicable premium associated with the Business’s refining and
conversion of such products.
“Cobalt Revenue Coefficient” means,
with respect to the First Earn-out Year, the result of (i) the amount, if any,
by which Cobalt Revenue for such Earn-out Year exceeds $420,000,000, divided by
(ii) $80,000,000,
with respect to the Second Earn-out Year, the result of (i) the amount, if any,
by which Cobalt Revenue for such Earn-out Year exceeds $460,000,000, divided by
(ii) $80,000,000, and,
with respect to the Third Earn-out Year, the result of (i) the amount, if any,
by which Cobalt Revenue for such Earn-out Year exceed $500,000,000, divided by
(ii) $70,000,000;
provided that in no event shall the Cobalt Revenue Coefficient for any Earn-out
Year be less than 0 or greater than 1.
“Earn-out Payment” means, with respect to a given Earn-out Year, an amount equal
to (i) $36,666,667, multiplied by (ii) the Cobalt Revenue Coefficient for such
Earn-out Year; provided that if the aggregate Cobalt Revenue for all three
Earn-out Years is at least $1,610,000,000, then, notwithstanding the foregoing
provisions of this definition, the Earn-out Payment for the Third Earn-out Year
shall be an amount equal to (a) $110,000,000 less (b) the sum of the Earn-out
Payments for the First Earn-out Year and the Second Earn-out Year.
“Earn-out Year” means any of (i) the First Earn-out Year, (ii) the Second
Earn-out Year and (iii) the Third Earn-out Year.
“Final Cobalt Revenue” means, with respect to a given Earn-out Year, the Cobalt
Revenue for such Earn-out Year (1) as shown in Purchaser’s calculation delivered
pursuant to Section 2.01(a) of this Exhibit A, if no notice of disagreement with
respect thereto is duly delivered pursuant to Section 2.01(a) of this Exhibit A
or (2) if such a notice of disagreement is delivered, (a) as agreed by Purchaser
and Seller pursuant to Section 2.01(b) of this Exhibit A or (b) in the absence
of such agreement, as shown in the Accounting Firm’s calculation delivered
pursuant to Section 2.01(b) of this Exhibit A.
“First Earn-out Year” means the period from the beginning of the first month
immediately following the Closing Date to the first anniversary of such date.
“Second Earn-out Year” means the period from the date that is the end of the
First Earn-out Year to the first anniversary of such date.
“Third Earn-out Year” means the period from the date that is the end of the
Second Earn-out Year to the first anniversary of such date.
ARTICLE II    
Earn-out Payments and Procedures
SECTION 2.01.    Calculation of Earn-out Payments. (a) As promptly as
practicable, but no later than 30 days, after the end of an Earn-out Year,
Purchaser will cause to be prepared and delivered to the Sellers a certificate
(each, an “Earn-out Certificate”) setting forth in reasonable detail Purchaser’s
calculation of Cobalt Revenue for such Earn-out Year. If the Sellers disagree
with Purchaser’s calculation of Cobalt Revenue for such Earn-out Year, the
Sellers may, within 30 days after delivery of the Earn-out Certificate, deliver
a notice to Purchaser disagreeing with such calculation. Any such notice of
disagreement shall specify those items or amounts as to which the Sellers
disagree, and the Sellers shall be deemed to have agreed with all other items
and amounts contained in the Earn-out Certificate. If the Sellers do not so
notify Purchaser of a dispute with respect to the Earn-out Certificate within
such 30-day period, the Earn-out Certificate will be final, conclusive and
binding on the parties.
(b)    If a notice of disagreement shall be duly delivered pursuant to
Section 2.01(a), Purchaser and the Sellers shall negotiate in good faith to
resolve such dispute. If Purchaser and the Sellers, notwithstanding such good
faith effort, fail to resolve such dispute within 15 days after the Sellers
advise Purchaser of their objections, then Purchaser and the Sellers jointly
shall engage the Accounting Firm to resolve such dispute. As promptly as
practicable, and in any event not more than 15 days thereafter, Purchaser and
the Sellers shall each prepare and submit a presentation detailing such party’s
complete statement of proposed resolution of the dispute to the Accounting Firm.
As soon as practicable thereafter, Purchaser and the Sellers shall cause the
Accounting Firm to choose one of the parties’ positions based solely upon the
presentations by Purchaser and the Sellers. The parties shall share the expenses
of the Accounting Firm equally. All determinations made by the Accounting Firm
will be final, conclusive and binding on the parties.
(c)    For purposes of complying with the terms set forth in this Section 2.01
of Exhibit A, each party shall cooperate with and make available to the other
party and its representatives all information, records, data and working papers,
and shall permit access to its facilities and personnel, as may be reasonably
required in connection with the preparation and analysis of the Earn-out
Certificate and the resolution of any disputes thereunder (subject to reasonable
confidentiality restrictions and the provision of such assurances, releases,
indemnities or other agreements as accountants may customarily require in such
circumstances).
SECTION 2.02        Earn-out Period Conduct. During the period beginning on the
Closing Date and concluding at the end of the Third Earn-out Year, except as
provided otherwise by the written consent of OMG: (i) Purchaser Guarantor shall
cause the Business to only engage in arm’s length sales of cobalt products and
(ii) Purchaser Guarantor shall, and shall cause its affiliates to, act in good
faith and not take any action the purpose of which is avoid or lessen the
payments that would otherwise be required pursuant to this Section 2.02. Subject
to the preceding sentence, the parties acknowledge and agree that OMG Kokkola
Chemicals shall have complete discretion with respect to the marketing and
pricing of all of its products and services and, following the Closing, except
as otherwise provided in this Section 2.02, OMG Kokkola Chemicals shall have the
right to operate the Business as it sees fit.
SECTION 2.03.    Distribution of Earn-out Payments. (d) As promptly as
practicable, but no later than five business days, after the determination of
Final Cobalt Revenue for a given Earn-out Year, Purchaser shall pay, or shall
cause to be paid, to the Sellers the Earn-out Payment for such Earn-out Year;
provided that such amount shall be reduced in accordance with Article IX for any
claims for indemnification by Purchaser pursuant to Article IX of the Agreement
that are finally determined (either by agreement between the parties or pursuant
to a final and nonappealable judgment of a court of competent jurisdiction) as
of the last day of the given Earn-out Year and that have not otherwise been
satisfied. Each Earn-out Payment shall be paid by or on behalf of Purchaser in
immediately available funds by wire transfer to an account of the Sellers with a
bank designated by the Sellers, by notice to Purchaser, which notice shall be
delivered not later than two Business Days following the determination of Final
Cobalt Revenue for a given Earn-out Year (or if not so designated, then by
certified or official bank check payable in immediately available funds to the
order of Seller in such amount).
(e)    For the avoidance of doubt, the maximum aggregate amount of Earn-Out
Payments Purchaser and its affiliates shall be obligated to pay pursuant to this
Exhibit A shall be $110,000,000.
(f)    The Sellers’ right to receive any Earn-out Payment shall not be evidenced
by any form of certificate or instrument and does not represent any ownership or
equity interest in Purchaser, the Business, the Companies, the Subsidiaries or
any of their respective affiliates and does not entitle any Seller to voting
rights or rights to dividend payments.







vi
    
CLI-2060753v12